Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 1 of 115




Cornell Motion for Summary Judgment Exhibit 106
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 2 of 115



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK


   CASEY CUNNINGHAM, et al.,

                                                 No. 1:16-CV-06525-PKC
            Plaintiffs,

   v.

   CORNELL UNIVERSITY, et al.


            Defendants.




                          Expert Report of Wendy Dominguez

                                   August 24, 2018




                                  CONFIDENTIAL




                                      1
      Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 3 of 115



                                                       Table of Contents
I.       Engagement ........................................................................................................................3
II.      Compensation .....................................................................................................................3
III.     Qualifications and Experience ..........................................................................................3
IV.      Executive Summary ...........................................................................................................8
V.       Prudent Fiduciary Practices .............................................................................................8
         A. Plan fiduciary governance ..........................................................................................9

         B. Investment Policy Statements ...................................................................................10

         C. The development of a streamlined investment menu .............................................11

         D. Due diligence in the selection, monitoring and removal of plan investments ......14

VI.      Factual Background.........................................................................................................15
VII.     The Cornell Fiduciaries failed to implement a prudent fiduciary governance
         structure. ...........................................................................................................................29
VIII. The Plan fiduciaries failed to engage in a prudent due diligence process for the
      selection, monitoring and removal of Plan investments. ..............................................31
         A. Failure to follow prudent fiduciary practices by creating a best of class
               investment menu and map all assets to a single provider menu as of
               September 1, 2010. ...............................................................................................31

         B. Imprudent retention of underperforming and imprudent Plan investments
              as of September 1, 2010. ......................................................................................40

         C. Retention of underperforming and imprudent Plan investments as of July
               2013........................................................................................................................42

         D. Maintaining higher-cost share classes of Plan investments ...................................44




                                                                      2
   Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 4 of 115



       I.      Engagement

       1.      I have been retained by Plaintiffs in this matter to provide expert analysis and

opinions related to the investment decisions and related matters relative to the Cornell University

Retirement Plan for the Employees of the Endowed Colleges at Ithaca, the Cornell University

Tax-Deferred Annuity Plan and the fiduciary process employed by the Cornell University, its

Retirement Plan Oversight Committee, the individual Cornell Defendants and CAPFINANCIAL

PARTNERS, LLC d/b/a CAPTRUST Financial Advisors in the selection, monitoring and

retention of investment options included in the Plans.

       II.     Compensation

       2.       I am compensated at the rate of $450 per hour. My compensation is not

dependent on my opinions or on the outcome. My opinions on this matter are ongoing. I

specifically reserve the right to supplement, revise, or amend these opinions.

       3.      A list of the materials considered in this matter is attached hereto as Exhibit 1.

       III.    Qualifications and Experience

       4.      I earned my BSBA in Finance from the University of Denver in 1991 graduating

“Magna Cum Laude.” In addition, I also earned a Master of Business Administration from the

University of Denver in 1992.

       5.      I have over 25 years of experience in financial services, including investment

consulting for retirement plans, and specifically 403(b) plans.

       6.      I am President and Co-Founder of Innovest Portfolio Solutions LLC, an

investment adviser registered with the Securities and Exchange Commission pursuant to the

Investment Advisers Act of 1940. The firm was founded in 1996. Innovest’s institutional clients

include fiduciaries, trustees and investment committees of retirement plans, foundations,



                                                 3
   Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 5 of 115



endowments and nonprofit organizations. Innovest provides consulting services to over 200

institutional clients with investment portfolios totaling over $18 billion.

       7.      At Innovest, I serve as an investment consultant providing investment services to

clients that include retirement plans, foundations and high net worth individuals. I am on the

Board of Managers of the firm and have final responsibility for all decisions regarding capital

markets expectations, investment strategies, portfolio management and investment products.

       8.      I lead Innovest’s Retirement Plan Practice Group, a specialized team that

identifies best practices and implements process improvements to maximize efficiencies for our

retirement plan clients. In 2014, I was named one of the 20 Most Influential Women in Benefit

Advising in the nation by Employee Benefit Adviser. I have been designated as one of the

Financial Times' Top 100 Women Financial Advisors.

       9.      I am responsible for contract negotiation between many of our retirement plan

clients and their vendors. My views on investment cost control have been published in Pensions

& Investments, and the National Association of Government Defined Contribution

Administrators (NAGDCA). I have also authored a number of articles on fiduciary related

matters which have been published in several national publications. Additionally, I have been a

speaker at the Center for State and Local Government Excellence, a national conference in

Washington, DC, the Colorado Public Pension Conference and the Rocky Mountain Defined

Benefit Plan Conference, among others. In the Fall of 2018, I will be moderating a panel at the

National Association of Governmental Defined Contribution Plan Conference.

       10. Innovest consults to 125 defined contribution plans. Three of our 403(b) plan clients

are some of the largest employers in the                        . We have focused on 403(b) plan

consulting since 2007, when the IRS announced new regulations that we believed effectively



                                                  4
   Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 6 of 115



required most exempt 403(b) plans to comply with ERISA.. In September of 2006, I wrote an

article for The CPA Journal, entitled “The Disadvantages of Multiple Retirement Plan Vendors.”

In 2007, Richard Todd from our firm wrote an article for INSIGHTS, the Association of Benefit

Administrations, Inc. (ABA) Journal, Volume 12, Number 4, Summer 2007, entitled “403(b)

Plans Should No Longer Be Ignored.” In January of 2008, Rich Todd and I wrote an article in

Benefits and Compensation Digest entitled “Best Practices for 403(b) Plans.” In 2008, Rick

Rodgers from our firm wrote an article for The Contributor, published by the National

Association of Government Defined Contribution Administrators, Inc. (NAGDCA) entitled

“403(b) Plans Should Get Much Better Soon.”

       11. Not all of Innovest’s 403(b) plan clients are governed by ERISA, because they are

offered by public entities. However, the plan rules are very similar and we use the same

processes, monitoring and fiduciary best practices to guide us. We currently have          403(b)

clients, of which    are ERISA plans.

       12. Innovest scrutinizes share classes as a way to reduce costs. It is our goal in

selecting funds to minimize expenses paid by plan participants. Expenses are but one of many

criteria examined in identifying top quality products for our clients. In addition, we review each

recipient of investment expenses to ensure there is a reasonable balance between the amount of

compensation they receive and the services they provide to plan participants and the plan

sponsor.

       13. My firm has assisted plan sponsors with restructuring and consolidating their

investment options and vendors for their retirement plans offered plan participants and

beneficiaries. For instance, as early as 2005, my firm assisted the             school district in

the country streamline their 403(b) plan and move from an insurance model to more of an



                                                5
   Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 7 of 115



institutional 401(k) model. In 2008, the firm assisted a not-for-profit plan sponsor to establish an

ERISA 403(b) plan for their employees, including the designing and selection of an investment

menu.

        14. In 2011, we were retained by a not-for-profit plan sponsor to assist the client in

designing and selection an investment menu. We also assisted a large university for their ERISA

403(b) plan to implement a new lower-cost institutional investment menu from a variety of fund

families. During that year, we also assisted another 403(b) plan sponsor in moving from an

annuity platform to a mutual fund platform lower costs to plan participants.

        15. As another example, in 2014, Innovest assisted a large public university consolidate

its 403(b) plan providers from eight to single provider. Total plan assets were greater than $500

million. The plan moved from individual contracts to a modern plan sponsor agreement. During

that year, Innovest also was retained by a                school district to evaluate their current

403(b) plan design and system. At the time, the client had six different 403(b) providers and a

total of 481 proprietary investment options. Through this process, the client transitioned to a

single 403(b) provider with a nonproprietary investment menu. The process resulted in price

reduction for both administrative and investment fees. Innovest assisted another large public

school system to move from a proprietary investment option menu to low cost institutional

investment menu with the same recordkeeper.

        16. In 2017, we were retained by a public university to assist them in consolidating their

403(b) plan providers to a single recordkeeper and an institutional investment menu. During that

year, Innovest also was retained by one of the largest public school systems in the

          to assist them in consolidated their 403(b) plan providers to a single provider and

create an institutional investment menu.



                                                 6
   Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 8 of 115



       17.     Innovest has been recognized in numerous publications including:

              PlanAdviser, Top 100 Retirement Plan Advisers of the Year, 2018, 2016, 2015,
               2014
              National Association of Plan Advisors, Top DC Advisor Firm, 2017
              Pension & Investments, Best Places to Work in the Nation, 2017, 2016 and 2014
              Financial Times, Top Registered Investment Advisers, 2016
              Employee Benefit Adviser, Most Influential Women in Benefit Advising (Innovest
               President Wendy Dominguez), 2016, 2014
              Pension & Investments, Eddy Award, 2016
              PLAN SPONSOR, The Retirement Plan Adviser Team of the Year, 2014 to 2015
              Financial Advisor, Top National Financial Advisor, #23 in the nation, 2014
              Denver Business Journal, Best Places to Work, 2013
              Financial Advisor, Top National RIAs, 2012
              NABCAP, Premier Advisors, 2009, 2010, 2011, 2012, 2013, 2014

       18.     In March 2016, Innovest received an Eddy award from Pensions and Investments

recognizing our work with a large University’s 403(b) plan on their retirement plan conversion

communication to participants. As a result of our collaborative communication efforts, the

University now offers modern and streamlined plans to its faculty and staff.

       19.     In September 2014, Innovest was selected as the Retirement Plan Adviser Team

of the Year in the nation by PLANSPONSOR, one of the most prestigious awards in the

retirement plan business. The nomination by our clients and their vendors and selection by our

industry colleagues for this prestigious award displays our thought leadership in retirement plan

consulting, our commitment to our clients, and our proven expertise in implementing custom

solutions to best meet client’s unique needs.

       20.     I was appointed by Governor Hickenlooper to serve on the Metropolitan State

University Board of Trustees in 2016.

       21.     I was appointed to the Advisory Council of the University of Denver Reimann

School of Finance in 2018.

       22.     A copy of my curriculum vitae is attached hereto as Exhibit 2.


                                                7
   Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 9 of 115



       23.     I have never previously testified at trial or by deposition as an expert witness.

       IV.     Executive Summary

       24.     Cornell’s failure to remove the CREF Stock Account and the TIAA Real Estate

Account as of September 1, 2010 and map those assets to their default mapping fund caused the

Plans losses of $202,078,109.32 for the CREF Stock Account and $3,936,875.74.

       25.     Cornell’s failure to create a single best of class line up as of September 1, 2010

and map all other assets in the Plans to that line up (with the exception of CREF Stock Account

and TIAA Real Estate Account noted above) caused the Plans losses of $124,707,240 for the

Fidelity investments in the Plans and $39,811,544.24.

       26.     Cornell’s failure to conduct any investment monitoring and to remove

underperforming funds, funds inappropriate for the Plans and funds without a sufficient

performance history cause the Plans losses of

       27.     Cornell’s failure to follow the recommendation of CAPTRUST on July 31, 2013

and remove underperforming funds, non-scored funds and inappropriate funds from the Plans

cause the Plans losses of $148,651,884.

       28.     Had the Cornell Defendants provided the lower-cost share classes of these TIAA-

CREF mutual fund options from August 17, 2010 through December 31, 2011, and using the

investment returns of lower-cost shares to account for lost investment opportunity, the Plans

suffered $336,577 in losses.

V. Prudent Fiduciary Practices

       29.     A fiduciary of a defined contribution plan subject to the Employee Retirement

Income Security Act of 1974 (“ERISA”) is held to strict fiduciary standards under ERISA. The

fiduciary must “discharge his duties with respect to a plan solely in the interest of the participants



                                                  8
    Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 10 of 115



and beneficiaries.”1 One must act “for the exclusive purpose” of “providing benefits to

participants and their beneficiaries” and “defraying reasonable expenses of administering the

plan”.2 Of critical importance when making investment decisions, the fiduciary must act “with

the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent

man acting in a like capacity and familiar with such matters would use in the conduct of an

enterprise of a like character and with like aims”.3 This means fiduciaries are held to the standard

of a prudent financial expert. Throughout this report, I describe the actions of a “prudent

fiduciary”, which refer to the actions of plan fiduciaries acting under these standards.

        A.       Plan fiduciary governance

        30.      The fiduciary for a 403(b) plan must establish a clear and defined fiduciary

governance structure. This governance structure begins with the formation of a retirement plan

committee tasked with the oversight of plan investments and expenses charged to plan

participants for investment management and administrative services. The roles and

responsibilities of all parties involved should be clearly defined, acknowledged, and documented

in writing.4

        31.      The committee should meet on a regular and consistent basis, at least quarterly, to

make decisions related to the retirement plan. The committee should document all actions,

including what alternatives were considered, what data was used in making the decisions, what

action was taken, and the reasons for such action. The decisions should be documented in formal

meeting minutes approved by the committee, which represent the official record of the decision-

making process and provides the accurate reflection of the reasoned decisions of the fiduciaries.

1
  29 U.S.C. §1104(a)(1).
2
  29 U.S.C. §1104(a)(1)(A).
3
  29 U.S.C. §1104(a)(1)(B).
4
  See, e.g., Fiduciary360, Prudent Practices for Investment Stewards, Practice S-1.2 (2007); see also Fiduciary360,
Prudent Practices for Investment Stewards, Practice S-1.2 (2011).

                                                        9
    Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 11 of 115



        32.      Documenting the fiduciary process is critical to prudent fiduciary practices. As

the Department of Labor emphasized: “Prudence focuses on the process for making fiduciary

decisions. Therefore, it is wise to document decisions and the basis for those decisions.” 5 To be

sure, “[c]areful documentation is critical in establishing procedural due diligence—a key factor

in demonstrating good fiduciary practices.”6

        33.      The fiduciaries selected to serve on a fiduciary committee should have the

necessary qualifications and training to carry out their fiduciary responsibilities. They should be

free from conflicts of interests and able to attend regular meetings and have the desire and

willingness to serve in a fiduciary capacity on behalf of plan participants and beneficiaries.

        B.       Investment Policy Statements

        34.      It is an accepted and recognized prudent fiduciary practice for plan fiduciaries to

adopt an Investment Policy Statement (IPS). The written IPS serves as the foundation for all

investment decisions for the retirement plan.

        35.      Fiduciaries following best practices will create a robust, clear and detailed IPS to

ensure that prudent decisions are made regarding the savings of plan participants. Following a

written IPS has an overwhelming impact on long-term fiduciary process. A written IPS provides

appropriate guidance on construction and ongoing management of a 403(b) plan, providing

consistency and guidance to new fiduciaries. This is because the IPS represents the standards set

by the fiduciary to govern its conduct. It is a document that should provide the framework so that

consistent decisions are made, today and in the future.

5
  Dept. Of Labor, Meeting your Fiduciary Responsibilities, p. 2, https://www.dol.gov/sites/default/files/ebsa/about-
ebsa/our-activities/resource-center/publications/meeting-your-fiduciary-responsibilities.pdf.
6
  Vanguard, Best Practices for Plan Fiduciaries, p. 15,
https://institutional.vanguard.com/iam/pdf/BestPracticesPlanFiduciaries.pdf; see also id. p. 11 (“Document all
committee actions and decisions.”); Mercer Investment Consulting, Inc., DC Fee Management—Mitigating
Fiduciary Risk and Maximizing Plan Performance, p. 7 (“It is critically important that plan fiduciaries address their
responsibilities around DC plan fees, document their efforts through committee minutes or other official
records…”).

                                                        10
  Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 12 of 115



       36.     The IPS must clearly set criteria for how a fund is initially included, monitored,

removed and replaced in the plan. It should outline the due diligence criteria of candidate funds.

       37.     The IPS should include the operating procedures in the event of sequentially

deteriorating funds so the preparation of removing and replacing funds is smooth. In my

experience, if an actively managed fund does not have a minimum three years of performance

history, it would not get through any reasonable due diligence screening process. Five years of

performance history would be optimal.

       38.     If an IPS is adopted by the fiduciaries, they must follow its terms and ensure that

they are continuously monitoring the requirements of the IPS. Failing to follow the terms of the

IPS is evidence that they failed to employ a prudent investment process because they violated the

standards they adopted to govern their conduct. The fiduciaries must sufficiently document a

departure from the IPS’s terms and explain that course of action. The IPS should be formally

reviewed annually.

       C.      The development of a streamlined investment menu

       39.     In my experience, a prudent fiduciary conducts appropriate due diligence to

develop an investment menu from which plan participants invest their retirement savings. This is

a fundamental step that any prudent fiduciary must undertake when overseeing a defined

contribution plan.

       40.     In developing an investment menu, a prudent fiduciary seeks to create a balanced

well-diversified menu from which a full range of portfolios may be built. In my experience, our

firm recommends a streamlined investment menu with coverage over major asset classes,

including domestic equity (small-, mid-, and large-cap), international equity, fixed income, and

target date or asset allocation funds. It is recommended, particularly for domestic (Large



                                                11
  Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 13 of 115



Company Blend) and international (Foreign Large Blends) equity, to offer passively managed

investment options for core options to complement any actively managed funds that are included

within growth or value investment strategies for the same asset class.




       41.     To the extent an actively managed fund is selected for inclusion or retention in an

investment lineup, the fiduciary must make a reasoned determination that the actively managed

fund is likely to generate returns in excess of the benchmark index and fees in subsequent

periods. A strong justification must be demonstrated because a passive lineup generates a market

return at a lower fee. There is no justification for undertaking the tracking error and higher fees

through active management if the goal is simply to match the benchmark.

       42.     Sector funds that are concentrated to a specific industry sector (e.g., healthcare,

utilities, natural resources and precious metals) are not recommended to be offered within the

core investment menu. These investments lack diversification and exhibit higher volatility than

the traditional investment strategies employed in the recommended asset classes and investment

                                                12
  Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 14 of 115



styles outlined above. They also tend to have higher expenses than core investment options that

are deemed suitable for participants to create a diversified portfolio.

       43.     The streamlined investment menu is structured in a multiple tiered structure. Tier

I includes target date investments for investors who desire a simple diversified approach to

investment. Tier II include the “core” investments for investors who want a more hands-on

investing style. And for those investors who want an expanded choice of investments, Tier 3

provides a self-directed brokerage option through the recordkeeper that allows access to

thousands of available options. In my experience, only 2–3% of plan participants (as measured

by assets) elect a brokerage option.

       44.     In creating an investment menu, an analysis of qualitative and quantitative factors

is conducted for available candidates to identify a single best of class investment for each asset

class and investment style deemed suitable for the menu. In my experience, a best of class

investment menu benefits employees in making their investment decisions and assists the

committee in fulfilling their fiduciary responsibilities in overseeing plan investments.

       45.     When recommending an investment menu, prudent fiduciaries select quality, low

cost investment options. An open architecture with no proprietary fund requirement is always the

prudent course of action. A prudent fiduciary would not allow a plan’s recordkeeper to place

their proprietary funds in the investment menu without conducting a proper due diligence

process.

       46.     When multiple share classes are available for a given investment option, a prudent

fiduciary selects the lowest cost share class available. This is because mutual funds issue

multiple share classes that provide the same underlying investment pool but that deduct different

amounts of expenses from the pool. The only difference between institutional and retail shares is



                                                 13
  Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 15 of 115



the fees that are deducted from participant accounts. Because institutional shares have lower

expenses, plan participants experience greater investment returns as a result.

       47.     Very large plans (plans in excess of $1 billion) have an even greater ability to

reduce investment expenses. For example, the Vanguard Institutional Index Instl Fund (VINIX)

has an expense ratio of 0.04%. The Vanguard Institutional Index Instl Plus Fund (VIIIX), which

has the identical underlying portfolio of the Index Instl Fund, but a minimum of $100 million in

that share class, has an expense ratio of 0.02%. Therefore, streamlining investment to a single

best of class line up creates the opportunity for very large plans to further reduce costs.

       48.     Once a well-diversified menu is approved, a prudent fiduciary removes any

investment options that were previously included in the plan that were not selected for inclusion

in the recommended menu. In my experience, the assets of the removed funds would then be

mapped to the best in class fund in the same asset class, and to the extent there is no comparable

asset class in the recommended menu, mapped to the qualified default investment alternative.

       D.      Due diligence in the selection, monitoring and removal of plan investments

       49.     A fiduciary must engage in a prudent and thorough process for the selection,

monitoring and retention of investment options provided to plan participants. This process must

be followed for each investment option included in the plan.

       50.     To appropriately evaluate an actively managed fund for potential inclusion within

a plan, a prudent fiduciary would perform an evaluation of the fund’s annualized and rolling

historical performance over 1-, 3-, 5-, and 10-year periods, peer group rankings, risk metrics,

expenses, and other quantitative and qualitative measures.

       51.     When monitoring investment options, standard fiduciary practices include

thoroughly evaluating an investment option’s performance on a quarterly basis. For actively



                                                 14
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 16 of 115



managed funds, time-weighted returns and volatility of returns must be evaluated over a variety

of time periods, including rolling three-year period, and must compare favorably with the

performance of the appropriate benchmark index or passively managed equivalent. An analysis

of qualitative factors must also be considered.

         52.    Certain events may trigger additional due diligence of an investment option by a

fiduciary to determine whether the options should be maintained. These events must be recorded

and evaluated, and may include personnel turnover in the fund management, changes in

investment style of the portfolio, and failure to adhere to the stated investment approach or

strategy. Sector funds may be especially sensitive to external triggering events, such as new

regulations, legislation or political activities.

         53.    The fiduciary of the defined contribution plan may engage the services of an

investment consultant to assist in the oversight of plan investments. The fiduciary must not

blindly rely on the advice of a consultant in carrying out its fiduciary obligations. It must

carefully monitor the performance of the consultant on an ongoing basis. The fiduciary must

have a level of familiarity with performance measures and other metrics used by the consultant

to evaluate fund options. Without this understanding, fiduciaries are unable to make informed

decisions to ensure the plan maintains prudent investment alternatives. When a fiduciary chooses

not to follow the investment recommendations from the consultant, the fiduciary must document

its reasoned decision for its actions.

         VI.    Factual Background

         54.    The Cornell University Retirement Plan for the Employees of the Endowed

Colleges at Ithaca (“CURP” or “Retirement Plan”) is a 403(b) plan.7 Cornell’s Board of Trustees



7
    CORNELL027154.

                                                    15
    Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 17 of 115



serves as the fiduciary for the CURP.8 The Cornell University Tax-Deferred Annuity Plan

(“TDA Plan”) is a 403(b) plan.9 The CURP and TDA will collectively referred to as the “Plans.”

Cornell’s Board of Trustees serves as the fiduciary for the CURP. 10 As of April 7, 2011,

Cornell’s Board of Trustees delegated oversight authority to the Retirement Plan Oversight

Committee (“RPOC”).11 The RPOC Charter states that the Chair of the RPOC shall at all times

be the Vice President for Human Resources of Cornell University, “who shall determine the

number of other RPOC members and appoint all of the other RPOC members.” 12 Mary

Opperman has at all relevant time served as the Chair of the RPOC. CAPFINANCIAL Partners,

LLC, d/b/a CAPTRUST Financial Advisors (“CAPTRUST”) served as a fiduciary to the Plan.

CAPTRUST Investment Advisors Barry Schmitt and Jim Strodel served as the main contacts

with the RPOC and attended RPOC meetings on behalf of CAPTRUST. As of September 30,

2010 the CURP had $1,113,957.436.11 in assets invested with TIAA and $261,946,407.49 in

invested with Fidelity. As of September 30, 2010 the TDA Plan had $574,218,461.53 in invested

with TIAA and $254,116,771.10 in assets invested with Fidelity.

       55.    Prior to the delegation of the Plans’ oversight authority to the RPOC, on May 28,

2010 Cornell’s internal auditing firm for the Plans, TCBA Watson Rice LLP (a firm that also

provides investment advisory services to 403(b) plans) identified in a Report to the Plan

Administrators (Cornell’s Board of Trustees) that the Retirement Plan had a deficient internal

control.13 The internal control deficiency noted was that “[t]he plan has not adopted a formal

investment policy. ERISA imposes a fiduciary responsibility requiring a plan, among other



8
  CORNELL027154.
9
  CORNELL027163.
10
   CORNELL027163.
11
   CORNELL019448.
12
   CORNELL019448.
13
   CORNELL025340.

                                              16
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 18 of 115



things, to manage plan assets solely in the interest of participants and beneficiaries and diversify

investments to minimize the risk of large losses.”14

        56.    The RPOC held its first meeting on November 29, 2010. At the meeting, the

RPOC did not conduct any investment monitoring or review.15

        57.    On April 7, 2011, the Executive Committee of the Board of Trustees approved a

charter to create the RPOC.16 The charter charged the RPOC with “the development, adoption

and implementation of an Investment Policy Statement (‘IPS’) for the Plans, and the selection

and monitoring of investment options for the Plans consistent with the IPS.” 17 The primary

duties of the RPOC were to “provide policy oversight for the selection of investment options for

the plans by means of the IPS, and establish criteria to review and monitor the investment

performance of the investment option, and update the IPS as required.”18

        58.    In 2011, the RPOC met two times as a group for a total of two hours and twelve

minutes (2:12) for the year. At the meetings, the RPOC did not conduct any investment

monitoring or review.19 Cornell retained CAPTRUST as its Investment Advisor as of December

8, 2011.20 CAPTRUST’s agreement with Cornell indicates that it will provide plan level advice,

investment menu development and ongoing investment due diligence, among other things.21 The

agreement further states that “CAPTRUST will provide specific investment advice to Client in

respect to the Plans; however, Client acknowledges that it has retained, and will exercise, final

decision-making authority and responsibility for the implementation of any recommendations

made to the Client by CAPTRUST. CAPTRUST will serve as a fiduciary as defined by ERISA

14
   CORNELL025340.
15
   CORNELL021932.
16
   CORNELL019448.
17
   CORNELL019448.
18
   CORNELL019448.
19
   CORNELL021930; CORNELL021931
20
   CAPTR_0000001.
21
   CAPTR_0000001.

                                                17
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 19 of 115



§3(21)(A)(ii) with regard to the selection of investment manager(s) or mutual funds(s) available

to the Plans within the platform provided by the Plan’s Administrator.”22 The agreement

indicates that CAPTRUST’s fee was a $165,000 flat annual fee in year 1 and $125,000 plus an

annual adjustment of 5% from year 2 forward.23

        59.    The first meeting CAPTRUST attended was on January 11, 2012. At the meeting,

CAPTRUST noted that “TIAA-CREF has several redundant asset classes as well as

underperforming accounts. Fidelity current offering (180+ funds) has significant redundancy,

many underperforming accounts and too many choices in general. … [.]”24 CAPTRUST noted

that “[c]urrently there is a limited process in place to make investment decisions,’” and that there

was a “[f]iduciary obligation to effectively select, monitor, and communicate investment options

available to plan participants.”25 CAPTRUST further noted that “TIAA-CREF, as well as most

providers, offers an open investment architecture in order to create a “best in class” fund line up.

Recommendation would be to create a ‘best in class’ fund line up within TIAA-CREF’s

investment structure. … Asset class overlap – our recommendation would be to streamline the

investment structure to eliminate overlap of funds which causes confusion to faculty and staff.”26

With respect to the Fidelity funds in the Plans, CAPTRUST noted that “Fidelity offers an open

investment architecture in order to create a ‘best in class’ fund line up. Recommendation would

be to create a ‘best in class’ fund line up within Fidelity’s investment structure.”27

        60.    CAPTRUST noted that Fidelity had “[s]lightly higher overall expense due to

active management philosophy”28 and “[s]ignificant Asset class overlap-our recommendation


22
   CAPTR_0000001.
23
   CAPTR_0000001.
24
   CAPTR0047903.
25
   CAPTR0047903.
26
   CAPTR0047903.
27
   CAPTR0047903.
28
   CAPTR0047903.

                                                 18
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 20 of 115



would be to streamline the investment structure to eliminate overlap of funds which causes

confusion to faculty and staff. For example, Fidelity offers Ithaca campus participants the choice

of 21 Large Cap Growth Funds.”29 CAPTRUST indicated that the total average weighted

expense was 0.51% for TIAA-CREF and 0.61% for Fidelity funds.30 CAPTRUST recommended

the “[c]reation of a condensed and consolidated ‘tiered’ investment structure consistent across

plans and providers.”31 One of the advantages, according to CAPTRUST, was that the “[a]bility

to negotiate fees is enhanced.”32 CAPTRUST further recommended a “[s]treamlined fund line up

across three vendors using ‘best in class’ fund structure[.]”33 This would result in the

“[e]limination of overlap[, and] [e]limination of underperforming funds …”34 CAPTRUST

indicated that the negatives of staying with the status quo would be “[c]ontinued participant

confusion[,] [d]isparate fund structure[,] [c]omplex and inefficient investment due diligence[,]

[f]iduciary oversight more difficult [and] [c]ontinued disjointed administration[.]”35 The RPOC

noted that their goals for the next several months included, among other things, “implementation

of Investment Policy Statement (IPS), investment menu redesign for TIAA-CREF, Fidelity and

Vanguard; understanding plan expenses and methodology for monitoring plan investments in the

future, and fee benchmarking.”36

        61.    As of April 13, 2012, CAPTRUST indicated to Cornell that their fund analysis

methodology would evaluate both quantitative and qualitative factors such as risk, style,

expenses and management issues.37 CAPTRUST also noted that “[r]esearch indicates the impact


29
   CAPTR_0047903.
30
   CAPTR_0047903.
31
   CAPTR_0047903.
32
   CAPTR_0047903.
33
   CAPTR_0047903.
34
   CAPTR_0047903
35
   CAPTR_0047903.
36
   CAPTR_0047903.
37
   CAPTR_0047903.

                                               19
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 21 of 115



of ‘choice overload’. Choice overload suggests that the more options participants have, the more

likely they are to become overwhelmed and moved towards inaction lowering participation rates

and/or resulting in poor asset allocation.”38

        62.    On July 24, 2012, CAPTRUST presented initial asset class recommendations.39

CAPTRUST recommended the use of a passive US Core Bond, passive Large Cap Blend,

passive Small to Mid-Cap Blend and passive Developed Market Index.40 CAPTRUST

recommended that sector funds would only be available through a brokerage window.41

        63.    On November 19, 2012 the RPOC adopted an Investment Policy Statement

(“IPS”)—approximately two years and six months after Cornell was notified by an outside

auditor that the lack of an IPS was an internal control deficiency. CAPTRUST proposed that

Cornell retain 23 investment choices and noted under the proposed outcome “[m]anageable due

diligence for RPOC”.42

        64.    The IPS was signed by Mary Opperman on November 28, 2012.43 The IPS

provides that it is “designed to provide meaningful director for the Investment Fiduciaries of the

Institution and the designated Investment Consultant in the management of Plan investments.”

The IPS, among other things the IPS, “[i]dentifies appropriate investment asset classes for

inclusion in the Plans’ menus of alternatives; [e]stablishes a prudent process for selecting

appropriate investment alternatives to be made available for participant direction; …

[e]stablishes a prudent process by which selected investment alternatives generally will be

monitored for compliance with this IPS … [.]”44 The IPS further provides that the RPOC “as an


38
   CAPTR_0047903.
39
   CORNELL019443.
40
   CORNELL019443.
41
   CORNELL019443.
42
   CORNELL022229.
43
   CORNELL013763.
44
   CORNELL013763.

                                                20
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 22 of 115



Investment Fiduciary, has the responsibility to select the array of investment alternatives to be

made available for participant investment and then provide on-going oversight of those

investment alternatives[,]”45 and that “[t]he Committee will review the Plans’ investment

alternatives following the regimen outlined below in this IPS.”46

        65.    The IPS provides the quantitative and qualitative standards for selection and

retention of investment options within the Plans.47 Among other things, “[t]he expense ratio for a

given investment should, in most cases, fall below the average expense ratio for the peer group.

… investment managers generally will be expected to maintain a broadly diversified portfolio

and will be expected to avoid unreasonable overweighting in a given investment, industry or

sector. Volatility, as measured by Standard Deviation, should be within reasonable ranges for the

given peer group. Other risk measures, including Sharpe ration, M2 and beta, may be used as

well. … [w]ith few exceptions, all actively managed investments should rank in the top 50% of

their given peer group for the 3 or 5 year annualized period at the time of their selection.”48

Investments were to be reviewed, “generally on a quarterly basis.”49

        66.    The RPOC did not meet for an eight-month period from November 19, 2012 until

July 31, 2013. On June 28, 2013, CAPTRUST advisor Jim Strodel drafted an internal e-mail

indicating that “we have been asked by Cornell to provide some type of interim investment

review to their Committee.”50 On July 2, 2013, CAPTRUST’s Senior Director of Investment

Research drafted an internal e-mail stating “Jim/Barry – Is this the meeting we need to have

some sort of quant review on their 5,000 funds?”51 The next day, July 3, 2013, CAPTRUST


45
   CORNELL013763.
46
   CORNELL013763.
47
   CORNELL013763.
48
   CORNELL013763.
49
   CORNELL013763.
50
   CAPTR_0053223.
51
   CAPTR_0053254.

                                               21
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 23 of 115



Investment Advisor Barry Schmitt wrote in response that “We should probably have a quick call

to discuss. We are simply trying to provide some ‘fiduciary cover’ until the fund consolidations

occur.”52 Barry Schmitt further wrote that “[t]o put this in perspective, we were hired in

December 2011 and we have yet to do a review AND the recommended fund menu that will be

delivered at the end of July [2013] may not be implemented until mid-2014 (or later).”53

        67.    On July 15, 2013, CAPTRUST, via its Investment Advisor Barry Schmitt, wrote

in a presentation given to the University of Maine that in the current 403(b) landscape “[c]urrent

multiple vendor, unconstrained fund line-up environment makes it nearly impossible for plan

fiduciaries to fulfill fiduciary obligations.”54 The report to the University of Maine further noted

that plan oversight included “[f]ollowing a prudent process for the selection & monitoring of

investments[.]”55 CAPTRUST also wrote to the University of Maine in July 2013 that there were

benefits to creating a best in class investment menu and that in doing so “[f]unds will be

proactively evaluated and replaced as appropriate given quantitative, qualitative and/or style

purity concerns.”56

        68.    On July 31, 2013, CAPTRUST provided a quantitative only review of the Plans’

investment options.57 CAPTRUST provided a dashboard document listing 359 fund. The

presentation was contrary to what CAPTRUST indicated was their full review process on April

13, 2012. Additionally, CAPTRUST did not provide any underlying performance data to the

RPOC Committee that would allow the RPOC to perform an informed review of the color coded

indicators on the dashboard. In contrast, on July 15, 2013, CAPTRUST provided the University



52
   CAPTR_0053254.
53
   CAPTR_0053254.
54
   EX176.
55
   EX176.
56
   EX176.
57
   CORNELL020122.

                                                22
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 24 of 115



of Maine with underlying performance data for Maine’s funds labeled as “FUND FACTS

SHEETS & COMPARISONS.”58 These fund fact sheets given to the University of Maine, but

not to Cornell’s RPOC during the same period, gave a short narrative analysis of each fund and

several key performance measures. The comparisons document gave side by side performance

measures for each asset class within the University of Maine’s plan that would assist Maine’s

oversight committee to evaluate like investment options that were readily available within the

plan. This critical information for independent evaluation was not given to the RPOC until 2017.

         69.      CAPTRUST’s quantitative only analysis revealed that one hundred five funds in

the Plans, representing $927,138,983 in assets, raised quantitative factor concerns, i.e.

performance, style and/or expense deficiencies. Funds on the Fidelity platform represented

$222,336,941 of this amount. Funds on the TIAA platform represented $704,802,042 of this

amount. Eighteen of the funds in the quantitative analysis did not include any performance

indicators, representing $75,725,949 in assets at the time of the presentation. These funds are

represented with an A in Exhibit 3. Sixteen funds were marked as failing quantitative criteria,

representing $45,778,096 in assets. These funds are represented with a B in Exhibit 3. Thirty-

three trailed in several performance categories, partially failing the quantitative criteria and

representing $619,944,873 in assets. These funds are represented with a C in Exhibit 3. Thirty-

eight additional funds noted a yellow in a performance area,59 but do not provide any underlying



58
   EX176.
59
   CAPTRUST indicates on one of its later presentations to Cornell and to the University of Maine that a yellow
triangle in a performance area means the following: 3/5 Year Risk – adjusted performance. The investment
option’s 3 or 5 year Annualized Risk Adjusted Performance falls below the 50 th percentile of the peer group. 3/5
Year Performance v. Peers. The Investment option’s 3 or 5 year Annualized Peer Relative Performance falls
below the 50th percentile of the peer group. Cornell’s IPS states that “[W]ith few exceptions, all actively managed
investments should rank in the top 50% of their given peer group for the 3 or 5 years annualized period at the time of
their selection. 3/5 Year Style. The investment option’s 3 or 5 year R-Squared measure falls below the absolute
threshold set per asset class. 3/5 Year Confidence. The investment option’s 3 or 5 year Confidence Rating falls
below the 50th percentile of the peer group. CORNELL015005; EX179; EX002_CORNELL013763.

                                                         23
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 25 of 115



performance data to evaluate the underperformance, representing $185,690,065 in assets.60 These

funds are represented with a D in Exhibit 3. Simultaneously, on July 15, 2013, CAPTRUST

recommended that the University of Maine consider a replacement for TIAA-CREF Lg-Cap Val-

Inst,61 which is a fund CAPTRUST listed as yellow performance in 3-year risk adjusted

performance.62 CAPTRUST also recommended freezing contributions to six annuity options.

These funds are represented with a E in Exhibit 3. These annuities represented an additional

$395,854,441 in assets at the time of the presentation. Cornell took no action on these

recommendations. Simultaneously, on July 15, 2013, CAPTRUST recommended that the

University of Maine consider elimination of the CREF Inflation-Linked Bond and CREF Global

Equities.63 CAPTRUST recommended that the University of Maine freeze contributions to

CREF Growth, CREF Global Equities and CREF Equity.64 Total expense ratio that are in excess

of the weighted average are marked in yellow on Exhibit 3. CAPTRUST recommended that the

RPOC consider the replacement of all funds on the Fidelity platform except for Fidelity Freedom

Funds (Target Date Funds), PIMCO Total Return (PTTRX) and Fidelity Contrafund K

(FCNKX).65 CAPTRUST recommended that the RPOC either consider the replacement or

freezing of all funds on the TIAA platform except TIAA-CREF Money Market (TCIXX), TIAA

Traditional, CREF Social Choice, TIAA-CREF Target Date Funds, CREF Stock, T. Rowe Price

Large Company Growth, American EuroPac Growth and TIAA Real Estate.66




60
   CORNELL020122.
61
   EX176.
62
   CORNELL020122.
63
   EX176.
64
   EX176.
65
   CORNELL020122.
66
   CORNELL020122.

                                              24
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 26 of 115



        70.   On July 31, 2014 CAPTRUST provided a “RE-CAP OF DECISIONS TO DATE

– ASSET CLASS REPRESENTATION.”67 The menu construction objectives included, among

other things, “[i]nclude current investments that are appropriate and meet criteria established

within the IPS.”68 CAPTRUST also observed that the Plans’ current available investment options

contained “[s]ector funds and boutique asset classes[.]”69 CAPTRUST noted that its quantitative

analysis “based on analytics in the Investment Policy Statement … [s]upports the

recommendation of reduced menu to ‘most appropriate’ by asset class[.]”70

        71.   Subsequently, on September 3, 2014, CAPTRUST advisor Barry Schmitt noted in

a presentation to the Investment Advisory Committee for Virginia Commonwealth University

“PIMCO Total Return (Score of 74). Fund manager Bill Gross’ performance has been volatile

over the past few years, but long-term performance remains strong. CAPTRUST is encouraged

to see recent performance pick up and view the new Deputy-CIO structure as a significant part of

that improvement. Recently exposure to emerging market debt has helped performance.

CAPTRUST continues to monitor this fund closely given the significant changes that have taken

place in 2014 (CIO resignation and various published articles about the firm).” 71 On September

3, 2014, Mr. Schmitt reported to Virginia Commonwealth University that “Fidelity Freedom

Funds have a CAPTRUST score of 79 (out of 100). These target date funds demonstrated

lagging performance issues in several underlying areas (commodities exposure and several large

cap value managers), a recent portfolio manager change, and changes to the asset allocation

structure. … [.]” On CAPTRUST’s September 17, 2014 report to the RPOC, CAPTRUST

indicated that the PIMCO Total Return and Fidelity Freedom Funds had overall ratings of

67
   CORNELL020122.
68
   CORNELL020122.
69
   CORNELL020122.
70
   CORNELL020122.
71
   EX177.

                                              25
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 27 of 115



caution, with no underlying performance numbers.72 CAPTRUST testified that the methodology

for scoring using the appendix on the IPS is consistent and used as a Form document. 73 In its

Quarterly Review to the University of Maine for the period ending September 30, 2014,

CAPTRUST indicated that the PIMCO Total Return had an overall score of 67 and should be

“considered for termination.”74

        72.      The RPOC did not ask for, and was not presented with any further monitoring

analysis until 14 months later on September 30, 2014. As of the September 2014 dashboard

presentation, one hundred forty-five (145) funds raised concerns in the review.

        73.      On October 1, 2014, investments selections were separated into three tiers by

vendor. Twenty-four funds made up Tier II for TIAA-CREF with a set of Lifecycle Index funds.

Twenty-one funds made up Tier II for Fidelity with a set of target date funds. Fidelity Tier II

included the PIMCO Total Return Fund and Fidelity Freedom Funds. Tier I and II for Fidelity

and TIAA continued to appear on the dashboard reports. The remaining funds were not deemed

appropriate for Tiers I and II. The Cornell fiduciaries kept them in the Plans by creating a Tier

III. The remainder of the fund that were sent to Tier III received no dashboard indicators that

were ever again presented to the RPOC, nor were they monitored. On December 3, 2014, after

the separation of investments into tiers, CAPTRUST provided the RPOC with funds fact sheets

for Tier I and II for the first time. CAPTRUST had the capability to provide these fact sheets to

the RPOC at the RPOC’s first meeting. Barry Schmitt and Jim Strodel simply had to request the

underlying information from their internal teams.75 They did not do so.




72
   EX177.
73
   Deposition of Barry Schmitt, 115:10-116:3.
74
   EX178.
75
   Deposition of James Strodel, 128:18-129:16.

                                                 26
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 28 of 115



        74.    On December 3, 2013, the RPOC meeting minutes noted that “[i]n order to be

fully fiduciary prudent under existing regulatory guidance, Cornell should consider phasing out,

as soon as may be practicable, all investment funds Cornell will not monitor, and

encourage/facilitate the brokerage option for those participants affected[,]”76 and that “RPOC

and CAPTRUST will work on defining a process to make decisions on the funds currently found

in the Tier III menu of funds.”77

        75.    In April 2015, CAPTRUST internally created a spreadsheet indicating 106 funds

within the Plans failed the IPS; however, the internal spreadsheet was not shared with the

RPOC.78 The funds that failed because they were sector funds added an additional 31 investment

funds to the list of 111 options indicating performance problems as of July 31, 2013. The RPOC

did not meet as a full committee for a six (6) month period from December 3, 2014 until June 2,

2015. At the first meeting since selecting its best-in-class line up, the PIMCO Total Return fund

received an overall score of 67 and was marked consider for termination. 79 As of June 2, 2015,

227 approximately 62%, over $552 million, of plan participant assets on the Fidelity platform

remained in the unmonitored Tier III. 80 Approximately $725 million in plan participant assets on

the TIAA platform remained in the unmonitored Tier III. On December 15, 2015, CAPTRUST

noted that the RPOC decided in September 2015 to close and map funds that were failing

performance guidelines.81 It also noted that the RPOC decided to freeze contributions to Tier II

investment accounts to new hires, but subsequent to the meeting it was determined that this was

problematic, i.e. violated non-discrimination rules.82


76
   CAPTR_0013586.
77
   CAPTR_0013586.
78
   CAPTR_0030017; CAPTR_0029773.
79
   CORNELL015005.
80
   CORNELL015005.
81
   CORNELL011358.
82
   CORNELL011358.

                                                27
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 29 of 115



        76.    On March 31, 2016, CAPTRUST noted that funds in Tier III could be mapped to

Tier I and II for “both accumulations and future contributions.”83 On June 29, 2016, CAPTRUST

noted that the RPOC agreed in March 2016 to freeze all new contributions to the “approximately

130 funds on the Fidelity platform” by January 2017.84 The next meeting, on September 28,

2016, CAPTRUST noted that the 130 funds on the Fidelity platform would be closed to new

contributions in the spring of 2017.85 On December 12, 2016, the RPOC indicated that the

PIMCO Total Return Fund would be replaced with the Prudential Total Return Bond Fund.86

The RPOC further noted that it wanted to “[r]educe number of funds [in Tier III] to a

manageable level ~50 or so feels appropriate[,]”87 and that “[f]ailing funds must be closed and

assets mapped.”88 The meeting materials also noted under the heading of “Process for

Monitoring/Closing Failing Funds” that the “IPS is clear about what constitutes an

underperforming funds, but we should discuss the creation of a Process to determine action to

take and timeline to allow regarding underperforming funds.”89 The RPOC did not have a

process in place to remove an underperforming fund from its investment line up until December

2016 and that process was only put into place after the Chair of the RPOC openly inquired at the

June 29, 2016 meeting about what would be required to remove a fund.90 The RPOC wrote that

“[i]nactivity could create risk.”91 The RPOC then put forth general guidelines to consider when

terminating a fund noting that “[a]ssets will be mapped to like funds or target date funds (if no

like fund exists) if no action is taken [by a plan participant upon termination of the investment


83
   CORNELL011361.
84
   CORNELL013413.
85
   CAPTR_0006763.
86
   CAPTR_0008486.
87
   CAPTR_0008486.
88
   CAPTR_0008486.
89
   CAPTR_0008486.
90
   Deposition of Mary Opperman, 177:2-14; CAPTR0013565; CAPTR0008486.
91
   CAPTR_0008486.

                                                28
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 30 of 115



option].” The process would allow “at least 60 days advance notice to plan participants to allow

them to make movement themselves.”92

        77.    On or about January 17, 2017, the RPOC approved general guidelines for

mapping funds. The RPOC indicated they would “[b]ase mappings on the Morningstar

classification at time of mapping”93 but noted that “CAPTRUST’s classification always

supersedes the Morningstar classification if applicable.”94 By the period ending September 30,

2017, $213 million in Tier III Fidelity assets had been mapped; $310 million in assets remained

in the Tier III Fidelity line up and $784 million remained in the Tier III TIAA-CREF line up. By

the period ending March 31, 2018, $16 million in the Fidelity platform and $2 million on the

TIAA-CREF platform were in the self-directed brokerage window.

        78.    As of 2018, Cornell will monitor all remaining funds in Tier III.

        VII.   The Cornell Fiduciaries failed to implement a prudent fiduciary governance
               structure.

        79.    Despite being instructed that an IPS served as an internal control for the

governance of the Plans, Cornell did not adopt the Plans’ IPS for two and a half years. Once

adopted, the RPOC did not apply the IPS to the investments within the Plans for an additional

one and a half years.

        80.    The RPOC met sporadically, met for short periods of time, and failed to have

meetings for long periods of time. The Chair of the RPOC, along with many of its members,

stated they did not have any investment experience. The RPOC selected members who were too

busy to attend meetings. This is in stark contrast to Cornell’s Investment Committee, responsible

for the University’s endowment, that met quarterly for at least four hours and was staffed with


92
   CAPTR_0008486.
93
   CAPTR_0009705.
94
   CAPTR_0009705.

                                               29
  Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 31 of 115



over 20 investment professionals. The faculty and administrative staff serving Cornell’s

Investment Committee made time to attend quarterly meetings.

       81.     The RPOC did not have a process in place to monitor funds until late in 2014. The

RPOC failed to follow CAPTRUST’s recommendations on July 31, 2013 and failed to take any

action on the eighteen funds CAPTRUST listed as not being evaluated and the sixteen funds

listed as significantly failing quantitative criteria. Instead, the RPOC allowed these

underperforming and mystery performance funds to remain in the Plans. The RPOC blindly

accepted CAPTRUST’s failure to evaluate eighteen of the Plans’ investments without being

provided any underlying data.

       82.     The RPOC did not have a process in place to remove an underperforming fund

until December 2016. This resulted in a failure to remove, or freeze future contributions to, a

significant number of identified underperforming funds and funds that failed the IPS in the Plans.

The RPOC continually demonstrated it did not have the capacity to remove underperforming

funds despite being notified of funds with significant quantitative performance problems,

qualitative issues and funds that failed Cornell’s IPS.

       83.     Overall, the RPOC meeting minutes do not reflect a reasoned decision-making

process; instead, the meeting minutes reflect a group with no decision-making process resulting

in indecision, delay and failure to act on information in a timely manner. For example, the RPOC

added the PIMCO Total Return Fund to Tier II on October 1, 2014 despite serious qualitative

issues with PIMCO that occurred in September 2014. CAPTRUST noted these issues in

September 2014 in meetings with other Universities as well. The RPOC meeting minutes do not

reflect any reasoned decision-making process to override concerns with that fund. There is no

indication that CAPTRUST advised the RPOC of Fidelity Freedom Funds performance issues as



                                                 30
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 32 of 115



CAPTRUST had advised Virginia Commonwealth University during the same time period.

Meeting minutes to not address the RPOC’s analysis of why it included Fidelity Freedom Funds

in the Tier II line-up when TIAA-CREF had a substantially similar product in the Plans that did

not have the same performance concerns noted by CAPTRUST.

           VIII. The Plan fiduciaries failed to engage in a prudent due diligence process for
           the selection, monitoring and removal of Plan investments.

           A.      Failure to follow prudent fiduciary practices by creating a best of class
                   investment menu and map all assets to a single provider menu as of
                   September 1, 2010.

           84.     A prudent fiduciary would have implemented a Tier I and II, best-in-class,

investment menu for the Plans as of August 2010. Plan fiduciaries did not institute an investment

menu until October 1, 2014, and the recommended menu was provided for each vendor’s

platform. Implementing multiple investment menus across platforms is inconsistent with prudent

fiduciary practices because a single investment line-up reduces duplication. Here, the two

investment menus have the same 19 asset classes. The two investment menus had the exact same

investment option for the following 12 assets classes: (1) Small Company Growth; (2) Small

Company Blend; (3) Small Company Value; (4) Foreign Large Blend; (5) Foreign Large Value;

(6) Medium Company Growth; (7) Medium Company Blend; (8) Medium Company Value; (9)

Large Company Blend95; (10) Large Company Value; (11) Intermediate Corporate Bond;96 and

(12) Short Term Bond. A single investment menu creates economies of scale and allows a plan

to leverage plan assets to create more pricing efficiency, e.g., lower cost share classes. A single

investment menu reduces plan participant confusion.




95
     The TIAA platform additionally includes CREF Stock Account in the Large Company Blend asset class.
96
     The Fidelity platform additionally includes the PIMCO Total Return.

                                                        31
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 33 of 115



          85.   CAPTRUST informed the RPOC of the benefits of an investment menu redesign

and recommended removing nearly all funds currently in the Plans’ platform.97

          86.   Cornell should have implemented a best-in-class investment menu at least as of

August 2010. The TIAA investment menu that Cornell ultimately implemented on October 1,

2014 with the exception of CREF Stock, TIAA Real Estate, BlackRock Investment Grade Bond

Institutional Class and the Federated Short-Term Income Institutional (described below) offered

a reasonable investment menu as of August 2010 that a prudent fiduciary would have

implemented. The acceptable menu that should have been implemented for the Cornell Plans as

of August 2010 is as follows:

            Small Company Growth                     Prudential Jennison Small Company Q

            Small Company Blend                      Vanguard Small Cap Index Ins

            Small Company Value                      Goldman Sachs Small Value Inst

            Foreign Large Bend                       Amer Funds EuroPac R6

                                                     Vanguard Total Intl Stock Index Admiral

            Foreign Large Value                      MFS International Value R5

            Medium Company Growth                    Eagle Mid Cap Growth R6

            Medium Company Blend                     Vanguard Mid Cap Index Ins

            Medium Company Value                     JHancock Disciplines Value Mid Cap R6

            Large Company Growth                     T Rowe Price Instl Large Cap Growth

            Large Company Blend                      Vanguard Inst Index

            Large Company Value                      MFS Value R5

            Target Date Funds                        TIAA-CREF Lifecycle


97
     CAPTR_0047903.

                                              32
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 34 of 115



            Target Date Funds                         TIAA-CREF Lifecycle Index

            World Allocation                          CREF Social Choice Account

            Intermediate Term Bond                    Vanguard Total Bond Market Index Inst

            Capital Preservation                      TIAA Traditional – Retirement Annuity

            Cash and Equivalents –                    CREF Money Market

            Money Market



         87.    I considered whether the TIAA investment menu asset class allocation

represented a balanced, well-diversified menu from which a full range of portfolios may be built.

I also evaluated quantitative and qualitative measures as of August 2010 to determine whether

the investments within each asset class represented were prudent. A snapshot of the analysis of

these funds is included in Exhibit 4; however, the attached exhibit does not contain analysis for

the BlackRock Investment Grade Bond, Federated Short-Term Income, CREF Stock Account

and TIAA Real Estate Account, which are discussed below.

         88.    A prudent fiduciary would have mapped all funds to the best-in-class line up.

Prudent fiduciaries would map eliminated funds to like asset classes within the best-in-class line

up. When there is not a comparable asset class within the best-in-class line up eliminated

investment options should be mapped to the QDIA, e.g., Fidelity Select Wireless should be

mapped to the QDIA, Fidelity Large Cap Stock should be mapped to the Vanguard Institutional

Index on the TIAA menu. In this case, the QDIA are target date funds. Cornell endorsed a

similar process.98




98
     CORNELL027852.

                                               33
  Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 35 of 115



       89.     The rationale for excluding the BlackRock Investment Grade Bond Fund, the

Federated Short-Term Income Fund, the CREF Stock Account, and the TIAA Real Estate

Account is set forth in the following paragraphs.

       BLACKROCK INVESTMENT GRADE BOND

       90.     As of August 2010, the BlackRock Investment Grade Bond Institutional did not

have a 3-year track record. The fund was also relatively small with $272 million in assets. There

was high turnover in 2009 of 166%.

       FEDERATED SHORT-TERM INCOME

       91.     As of August 2010, the Federated Short-Term Income Institutional was relatively

small with $929 million in assets. The funds nearly tripled in size from June 2009 to June 2010.

The fund had higher than average expense and performance in the 60th percentile against its

Morningstar peers for 10-years ending June 30, 2010.

       CREF STOCK ACCOUNT

       92.     Variable annuities, which are almost identical to mutual funds when within a

403(b) plan, are not ideal for plan participants because of variable annuities’ additional expense

structure. The CREF Stock Account is a variable annuity that persists from the time that 403(b)

plans only offered annuity products.

       93.     The CREF Stock Account is an actively managed variable annuity that invests in

a broadly diversified portfolio of common stocks across all capitalizations and several asset

classes. As of December 31, 2009, the fund invested approximately 70% in domestic securities

and 30% in foreign securities.

       94.     Variable annuities, such as the CREF Stock Account, generally have a much

higher cost to plan participants than similar, readily available mutual funds. For example, the



                                                34
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 36 of 115



CREF Stock Account is offered as a Large Company Blend99 (i.e., a fund that invests in large

cap domestic securities) to the Plans’ participants on the TIAA platform. The CREF Stock

Account carried a 0.49% expense ratio. A Large Company Blend, the Vanguard Total Stock

Market Index Institutional, carried a 0.05% expense ratio in 2010. Further, the Vanguard Total

International Stock Index Admiral,100 which provides investors with equity exposure to both

developed and emerging international economies, carries a 0.12% expense ratio. The CREF

Stock Account has four layers of fees—administration, management, mortality and expense, and

distribution fees. These fees are excessive, and the mortality and expense charge provides no

benefit for participants for the years it is paid prior to retirement.

        95.      TIAA set as its own benchmark for measuring the performance of the Stock

Account as a 70%/30% blend of the Russell 3000 Index and the MSCI All Country World ex

USA Investable Market Index.101 As of the end of 2013 the Stock Account had underperformed

that benchmark for the past 5 and 10 years.102 CAPTRUST’s July 31, 2013 report reflects that

the CREF Stock Account was in the bottom 50th percentile for 3/5 year risk-adjusted

performance and 3/5 year performance relative to peers.103 When compared against a 70%/30%

mix of domestic and internal equities, the CREF Stock Account underperformed from 2000

through June 2010. See Exhibit 5.

        96.       Further, Large Company Blends are most appropriate for passive funds because

the market is well developed. In such a market, actively managed funds typically underperform

99
    This categorization refers to large-capitalization, U.S. stocks and is commonly benchmarked using indices, such
as the S&P 500 index. Large cap blend domestic equity funds typically invest in domestic securities only. Cornell
communicated this large cap blend investment style to Plan participants. See Exhibit 5 analyzing benchmark
correlations.
100
     As discussed below, the Plans should have obtained the lower cost institutional share of the Vanguard
International Stock Index Admiral.
101
    College Retirement Equities Fund, Form N-CSR (Dec. 31, 2013),
https://www.sec.gov/Archives/edgar/data/777535/000093041314000983/c76098_ncsr.htm.
102
    College Retirement Equities Fund, Form N-CSR (Dec. 31, 2013).
103
    CORNELL020122; CORNELL015005.

                                                        35
      Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 37 of 115



passive alternatives. Consistent with this well-known principal, CAPTRUST’s first

recommendation to Cornell was to include only a passive Large Company Blend on both

provider platforms.104 Cornell followed this recommendation on Fidelity’s platform, where it

offered only a passive Large Company Blend. Further, the massive size and number of stocks in

the CREF Stock Account makes it perform like an index fund; therefore, there is no value in

investing in the CREF Stock Account over a Large Company Blend index fund (or Foreign

Large Blend).

          97.   As of August 2010, a prudent fiduciary of a like plan at that time would not have

included the CREF Stock Account or would have removed it due to its consistent, long-term

underperformance relative to its own specified benchmark, its index-like behavior and high costs

versus readily available passive, low-cost options within the Plans. A prudent fiduciary would

not have included CREF Stock Account in Tier II in 2013 for the same reasons.

          98.   As noted above, the CREF Stock Account had exposure to 70% domestic

securities and 30% international securities. The same exposure could have been achieved

through the use of readily accessible alternatives—Vanguard Total Stock Market Index and the

Vanguard Total International Stock Index—for a much lower cost and with better historical

performance.

          99.   As an alternative to mapping all CREF Stock Account assets in the Plans to the

Large Company Blend option, had Cornell mapped participant funds in the CREF Stock Account

pro rata between the Vanguard Total Stock Market Index and the Vanguard Total International

Stock Index, they could have achieved the same asset allocation of participant funds, but with

better performance and lower costs.



104
      CORNELL019443.

                                                36
      Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 38 of 115



         100.   Had Cornell offered a mix of these Vanguard funds in place of the CREF Stock

Account to achieve the desired equity exposure as of September 1, 2010, Plan participants would

have gained an additional $14,414,259.79 in wealth.

         TIAA REAL ESTATE

         101.   The TIAA Real Estate Account is a real estate fund that intends to invest between

75% and 85% in assets directly in real estate or real estate-related investments while producing

returns primarily through rental income and appreciation. 105 The fund invests between 15% and

25% in liquid investments (essentially cash) to satisfy redemptions. 106 The TIAA Real Estate

Account also invests in a small portion in a Real Estate Investment Trust (“REIT”) and other real

estate related investment vehicles.107 Unlike REITs, the TIAA Real Estate Account invests

directly in real estate properties.

         102.   The TIAA Real Estate Account identified a composite benchmark of 75%

NCREIF index, 20% in cash and 5% in the Wilshire RE Securities Index.108 As of the end of

2009, the TIAA Real Estate Account consistently underperformed its own benchmarks for the

preceding 3 and 5 years.109

         103.   By March 31, 2010, the TIAA Real Estate Account ranked dead last in its peer

group for 1-, 5-, and 10-year periods.110 For the period ending June 30, 2010, the one year return

for TIAA Real Estate listed in its quarterly 8-K filed with the SEC was (-10.19%).111


105
    TIAA Real Estate Account Prospectus, May 1, 2010, p. 3.
https://www.sec.gov/Archives/edgar/data/946155/000093041310002641/c60354_424b3.htm; TIAA Real Estate
Account Prospectus, May 1, 2018,
https://www.sec.gov/Archives/edgar/data/946155/000162828018005465/tiaa2018pro.htm.
106
    TIAA Real Estate Account Prospectus, May 1, 2010; TIAA Real Estate Account Prospectus, May 1, 2018, p. 3.
107
    TIAA Real Estate Account Prospectus, May 1, 2018.
108
    TIAA Real Estate Quarterly Analysis, Dec. 31, 2009,
https://www.sec.gov/Archives/edgar/data/946155/000093041310001296/c60587_ex99-1.htm.
109
    TIAA Real Estate Quarterly Analysis, Dec. 31, 2009.
110
    Sacerdote v. New York University trial exhibit PX0034, page 54 (CL00008036). See Sacerdote v. New York
Univ., No. 16-6284 (S.D. N.Y.), Doc. 253-106, 253-107. This “Fiduciary Diligence Report” prepared by Cammack

                                                     37
  Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 39 of 115



        104.    On July 31, 2013, when CAPTRUST indicated to the RPOC that TIAA Real

Estate did not have performance data, TIAA Real Estate Account’s quarterly 8-K, filed with the

SEC on May 13, 2013, indicated that as of quarter end March 31, 2013, TIAA Real Estate

underperformed the NCREIF Fund Index on a quarterly, 1 year, 3 year, 5 year, 10 year and since

inception basis.112

        105.    The TIAA Real Estate Account used varying benchmarks over time, and at one

point did not even provide a benchmark.113 It is apparent from CAPTRUST’s July 31, 2013

report that they did not have a procedure in place to benchmark and evaluate the TIAA Real

Estate Account for the Plans. For the period just prior to the Plans’ adoption of the TIAA Real

Estate Account into Tier II, CAPTRUST used different benchmarks to assess the TIAA Real

Estate Account for different university clients—the NCREIF Property Index for Cornell114 and

the DOW Jones US Select REIT for the University of Maine.115 In both instances, the TIAA Real

Estate Account underperformed the CAPTRUST’s benchmark for the 1-, 3-, 5- and 10-year

rolling periods.116 An investment that offers no benchmark, or one in which the investment

advisor cannot determine a proper benchmark, is not prudent. I see no process in place by either

the RPOC or CAPTRUST to determine a proper benchmark or reconcile the conflicting

benchmarks. I see no evidence in the record of consideration of TIAA Real Estate’s

underperformance to all of these stated benchmarks.




LaRhette as of March 31, 2010 is the type of performance data that investment consultants provide to plan
fiduciaries.
111
    TIAA_CORNELL_00025534.
112
    TIAA_CORNELL_00026051.
113
    See TIAA_CORNELL_00025534; TIAA_CORNELL_00026051.
114
    CORNELL015005.
115
    EX178.
116
    CORNELL015005; EX178.

                                                   38
      Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 40 of 115



         106.   TIAA Real Estate had an expense ratio above the weighted expense ratio

average117 for the TIAA investments within the Plans and 0.17% higher than the REIT ultimately

offered on the Plans’ Fidelity platform.118 I see no evidence in the record that this cost

differential was considered between the TIAA Real Estate Account and Cohen & Steers

Institutional Realty Shares, or between the TIAA Real Estate Account and any other alternative

REIT investment.

         107.   The TIAA Real Estate Account’s large cash holdings represents lost opportunity

costs, i.e., cash drag, in relation to a REIT. Cornell’s CFO observed, “[i]f an investment can

bring in 5 or 6 percent and cash can only bring in a couple of basis points” there is “opportunity

cost lost” because cash doesn’t earn a very good interest rate.119 Cornell’s CFO accurately

describes the cash drag that TIAA Real Estate experiences, i.e., the extremely low return on the

large amount of cash the investment must hold brings down the overall return of the fund. I see

no evidence in the record that the cash ratio within the TIAA Real Estate Account was

considered by the RPOC or CAPTRUST when determining whether to retain the fund in the

Plans.

         108.   A prudent manager applying the standards of the industry in 2010 and/or 2013

would not have included TIAA Real Estate in Tier II or continued to use the TIAA Real Estate

Account. I advise that 403(b) plans generally avoid real estate sector investments. To the extent a

real estate investment was offered at those time, a REIT would have been appropriate. The

Vanguard REIT Index Fund Institutional Shares is a reasonable and prudent choice. The VGNSX

is a low-cost and passively managed fund that offers similar exposure to income generating real


117
    This weighted expense average is high based on the inclusion of many high cost funds within the Plans as
described in this report.
118
    CORNELL020122.
119
    Deposition of Joanne DeStefano, 54:21-55:14.

                                                    39
      Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 41 of 115



property. The reported fees for the VGNSX as of May 1, 2010 were 13bps.120 The fees for TIAA

Real Estate Account were 106bps.121 Unlike TIAA Real Estate, it does not contain the

requirement of carrying large amounts of cash.

         109.    Had Cornell offered the Vanguard REIT Index Fund Institutional Shares fund in

place of the TIAA Real Estate Account to achieve the desired real estate exposure as of

September 1, 2010, Plan participants would have gained an additional $7,781,382.96 in wealth.

         110.    Had Cornell implemented a best of class investment menu consistent with prudent

fiduciary practices as of September 1, 2010, removed those funds that did not meet the criteria

for inclusion in the menu and mapped those funds to the best of class menu, Plan participants

would have gained an additional $370,372,654.30 in wealth.122 This number includes the lost

gain to the Plans’ participants of $124,707,240 for mapping the Fidelity funds to the selected

menu; $202,078,109.32 for mapping the CREF Stock Account to the Vanguard Institutional

Index; $3,936,875.74 for mapping the TIAA Real Estate Account to the QDIA, and

$39,811,544.24 for mapping the remaining TIAA funds to the selected investment menu. The

total number was reduced $161,115 by excluding all mappings to the Federated Short-Term

Income fund. This is reflected in the number stated.

         B.      Imprudent retention of underperforming and imprudent Plan investments as
                 of September 1, 2010.

         111.    As recognized by the RPOC, the Plans’ fiduciaries have an ongoing duty to

monitor all funds within the Plans. No prudent fiduciary would leave any unmonitored funds in

the Plans, especially when confronted with information indicating many funds were

underperforming. That defeats the whole purpose of having a fiduciary. Cornell did not conduct

120
    Vanguard Specialized Funds, Form N-1A, May 28, 2010.
121
    TIAA Real Estate Account, Prospectus, May 1, 2010.
122
    I adopt the calculation contained in the Confidential Expert Report of Gerald Buetow, who calculated damages
based on the opinions and methods described in this report.

                                                        40
      Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 42 of 115



any investment monitoring from August 2010 (and prior) until July 31, 2013. Had an objective

analysis been conducted at or around August 2010 (and apart from the prudent practice to

remove all investment options that are not included within the recommended investment menu as

described above) there are numerous investment options that a prudent fiduciary would have

removed based on a fundamental quantitative performance analysis.

         112.   A prudent fiduciary in August 2010 would have eliminated sector funds from the

Plans. As of November 2012, Cornell recognized in its IPS that “investment managers generally

will be expected to … avoid unreasonable overweighting in a given investment, industry or

sector. Volatility, as measured by Standard Deviation, should be within reasonable ranges for the

given peer group.”123 The IPS also provides that, “[t]he expense ratio for a given investment

should, in most cases, fall below the average expense ratio for the peer group.”124 CAPTRUST

further recommended that sector funds should only be available through a brokerage window.125

         113.   Here, all of the sector funds had high expense ratios (up to 152bps).126 The

volatility of sector funds in the Plans is generally well above peer group ranges. Examples of

sector funds with too much risk include Fidelity Natural Gas, Fidelity Select Energy Fund,

Fidelity Latin America and the Fidelity Gold Fund.

         114.   As of the end of the 2009 fiscal year, at least 100 funds should have been

removed from the Plans. Of these, 41 funds within the Plans demonstrated major

underperformance concerns,127 50 were inappropriate sector funds and 9 had too short of a

performance history to be included in the Plans. A prudent fiduciary would have mapped these



123
    CORNELL013763.
124
    CORNELL013763.
125
    CORNELL019443.
126
    Exhibit 3.
127
    These numbers include the CREF Stock Account and TIAA Real Estate Account which are separately addressed
above.

                                                    41
      Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 43 of 115



funds to like asset classes within the best-in-class line up. When there is not a comparable asset

class within the best-in-class line up eliminated investment options should be mapped to the

QDIA, e.g. Fidelity Select Wireless should be mapped to the QDIA, Fidelity Large Cap Stock

should be mapped to the Vanguard Institutional Index on the TIAA menu. In this case, the QDIA

are target date funds. Cornell endorsed a similar process.128

         115.      An assessment of these funds as of December 31, 2009 is attached as Exhibit 6.

         116.     Had the Cornell removed the underperforming investments and those that were

inappropriate to be included in the Plans as of September 1, 2010, Plan participants would have

gained an additional $52,565,074 in wealth.129 This includes an additional gain of $17,671,468

for funds that showed major performance concerns, $34,813,816 for funds that work

inappropriate for the Plans (i.e. sector funds) and $79,790 for funds with too short of a

performance history to be included in the Plans.

         C.       Retention of underperforming and imprudent Plan investments as of July
                  2013.

         117.     On July 31, 2013, CAPTRUST recommended that the RPOC consider the

replacement of all funds on the Fidelity platform except for Fidelity Freedom Funds (Target Date

Funds), PIMCO Total Return (PTTRX) and Fidelity Contrafund K (FCNKX).130 CAPTRUST

recommended that the RPOC either consider the replacement or freezing of all funds on the

TIAA platform except TIAA-CREF Money Market (TCIXX), TIAA Traditional, CREF Social

Choice, TIAA-CREF Target Date Funds, CREF Stock, T. Rowe Price Large Company Growth,

American EuroPac Growth and TIAA Real Estate.




128
    CORNELL027852.
129
    In this report, I refer to the calculations contained in the Confidential Expert Report of Gerald Buetow.
130
    CORNELL020122.

                                                          42
      Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 44 of 115



         118.     Effectively, CAPTRUST was giving their opinion on the best-in-class line up for

both providers. There is no prudent reason documented by Cornell to deviate from that

recommendation. As set forth above, those funds should have been removed many years prior.

         119.     In addition to recommending the removal of nearly all funds in the Plans,

CAPTRUST indicated to Cornell on July 31, 2013 that many funds were underperforming their

3/5 year risk adjusted performance benchmark, their 3/5 year peer and style benchmarks or could

not be quantitatively scored.131 These funds included the CREF Stock Account and TIAA Real

Estate Account. CAPTRUST later informed Cornell that many of the funds in the Plans,

including all of the sector funds, violated the IPS Cornell adopted in November 2012.132

         120.     A prudent fiduciary would have adopted a best-in-class line up as recommended

by CAPTRUST (subject to the removal of the CREF Stock Account, TIAA Real Estate Account,

BlackRock Investment Grade Bond, Federated Short-Term Income from the recommended

investment menu). Further, a prudent fiduciary would have eliminated all funds that did not meet

the standard to be in the best-in-class line-up, including, but not limited to, all of the funds

CAPTRUST recommended should be eliminated, the CREF Stock Account and TIAA Real

Estate Account, funds that did not meet the standards of the IPS as evaluated by CAPTRUST,

and funds that could not be scored on CAPTRUST’s July 31, 2013 scorecard dashboard.

         121.     Had Cornell followed CAPTRUST’s recommendation and removed the identified

investments with performance concerns or that were not scored and investments failing the IPS

by October 1, 2013, and mapped their assets in accordance with the same mapping strategy

described above, Plan participants would have gained an additional $148,651,884 in wealth.133

This includes an additional gain of $31,344,058.00 for Fidelity funds, $100,806,738.00 for

131
    CORNELL020122.
132
    CORNELL013288; EX167.
  133
      This funds mapped are represented in Exhibit 3.

                                                        43
  Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 45 of 115



mapping the CREF Stock Account to the Vanguard Institutional Index ($6,543,318 if mapped to

the 70/30 Vanguard mix described above); $5,675,977.00 for mapping the TIAA Real Estate

Account to the QDIA ($8,575,965 if mapped to Vanguard REIT Index Fund Institutional Shares

fund) and $10,825,111.00 for mapping the remaining TIAA funds to the selected investment

menu.

           D.       Maintaining higher-cost share classes of Plan investments

           122.     As set forth above, prudent fiduciaries select the lowest cost institutional share

class available for plan investment options. The Plan fiduciaries did not offer the lowest cost

share classes for Plan mutual fund investments. The methodology for determining the Plans’

losses caused by including more expensive share classes in the Plans is to calculate the amount

that Plan participants paid through their investment in the higher-cost share class compared to the

amount they would have paid had the Plan fiduciaries maintained the lowest-cost share class

available. This can be determined by multiplying the mutual fund’s beginning account balance

by the differential in the reported annual expense ratios between the higher-cost and lower-cost

institutional shares. This amount must then account for lost investment opportunity by using the

annual investment returns of the lower-cost shares.

           123.     Applying this methodology, I calculated the Plans’ losses caused by the Plan

fiduciaries’ failure to provide lower-cost share classes for the TIAA-CREF Lifecyle target date

funds. Had the Cornell Defendants provided the lower-cost share classes of these TIAA-CREF

mutual fund options from August 17, 2010 through December 31, 2011, and using the

investment returns of lower-cost shares to account for lost investment opportunity, the Plans

suffered $336,577 in losses.134 This methodology of calculating Plan losses should be applied to



 134
       These calculations are contained in an accompanying spreadsheet to this report.

                                                          44
  Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 46 of 115



each investment option in the Plans for which Defendants failed to provide the lower-cost

version of the same mutual fund investment option.

Respectfully Submitted,



   _____________________
   Wendy Dominguez




                                              45
   Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 47 of 115




                                      Materials Considered

In addition to the materials cited in my report, I considered the following documents:

      5500s for the Cornell University Retirement Plan of Endowed Colleges at Ithaca 403(b)
       Plan and the Cornell University Deferred Annuity 403(b) Plan
      Cornell University Retirement Plan Oversight Committee Meeting Minutes and Materials
      Materials prepared by the committee or third parties that were presented during the
       committee meetings
      Investment Policy Statements
      Contracts
      Fee Disclosures
      Invoices
      IPS
      Plan Documents
      Quarterly Assets
      Pleadings
      Quarterly Investment Reports
      Surveys
      All stamped deposition exhibits
      All documents used during depositions.
      All deposition transcripts
      FAQ Upcoming 403(b) Supplemental Retirement Plan Changes for Louisiana State
       University
      University of Oklahoma Retirement Plan Management Committee February 15, 2013
       Meeting Minutes

And the following bates stamped documents:

                                          CORNELL013557                       CORNELL020299
       CAPTR_0005130                      CORNELL013558                       CORNELL020300
       CAPTR_0005425                      CORNELL014038                       CORNELL020301
       CAPTR_0005441                      CORNELL014041                       CORNELL020302
       CORNELL013264                      CORNELL014042                       CORNELL020303
       CORNELL013267                      CORNELL014043                       CORNELL020304
       CORNELL013268                      CORNELL014044                       CORNELL020305
       CORNELL013269                      CORNELL014045                       CORNELL020306
       CORNELL013270                      CORNELL014334                       CORNELL020307
       CORNELL013271                      CORNELL014335                       CORNELL020591
       CORNELL013492                      CORNELL014336                       CORNELL020638
       CORNELL013537                      CORNELL014338                       CORNELL020660
       CORNELL013539                      CORNELL014339                       CORNELL028906
       CORNELL013540                      CORNELL014341                       CORNELL028907
       CORNELL013555                      CORNELL020172                       CORNELL028908




                                                                                               Exhibit 1
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 48 of 115




    CORNELL028909            CAPTR_0016522          TIAA_CORNELL_00011970
    CORNELL028910            CAPTR_0016565          TIAA_CORNELL_00021339
    CORNELL028911            CORNELL025362          TIAA_CORNELL_00032741
    CORNELL028912            CORNELL025390              CORNELL025343
    CORNELL028913        TIAA_CORNELL_00011306          CORNELL024111
    CORNELL028914        TIAA_CORNELL_00020831          CORNELL024112
TIAA_CORNELL_00001451        CORNELL016840              CORNELL011408
TIAA_CORNELL_00001517        CORNELL016842              CORNELL024113
TIAA_CORNELL_00001553        CORNELL011416              CORNELL024114
TIAA_CORNELL_00001481        CORNELL027587              CORNELL024115
TIAA_CORNELL_00001384    TIAA_CORNELL_00025489          CORNELL024116
TIAA_CORNELL_00001417        CORNELL011420              CORNELL011410
TIAA_CORNELL_00001584        CORNELL016839              CORNELL014375
TIAA_CORNELL_00000007    TIAA_CORNELL_00000061          CORNELL024124
TIAA_CORNELL_00035994        CORNELL021944              CORNELL011406
TIAA_CORNELL_00042002        CORNELL025334              CORNELL011407
TIAA_CORNELL_00042017        CORNELL025340              CORNELL021930
TIAA_CORNELL_00000022        CORNELL024177              CORNELL025425
    CORNELL016846        TIAA_CORNELL_00021727          CORNELL025426
TIAA_CORNELL_00036237    TIAA_CORNELL_00021442          CORNELL014456
TIAA_CORNELL_00042015    TIAA_CORNELL_00021536          CORNELL024123
    CORNELL027154        TIAA_CORNELL_00025516          CORNELL015278
    CORNELL027163            CORNELL025342              CORNELL015279
    CORNELL027588            CORNELL003106              CORNELL024125
TIAA_CORNELL_00000026        CORNELL016844              CORNELL024126
    CORNELL015991            CORNELL011421              CORNELL014377
    CORNELL027140            CORNELL016838              CORNELL014479
   CORNELL027155 to          CORNELL016841              CORNELL011418
    CORNELL027589
                             CORNELL016845              CORNELL024179
    CORNELL027164
                             CORNELL027605          TIAA_CORNELL_00025541
    CORNELL027165
                             CORNELL011399              CORNELL024128
TIAA_CORNELL_00021214
                             CORNELL011400              CORNELL024129
TIAA_CORNELL_00021032
                             CORNELL011401              CORNELL024130
TIAA_CORNELL_00025456
                             CORNELL021932              CORNELL024132
    CORNELL016843
                             CORNELL027604              CORNELL024134
    CORNELL011423
                             CORNELL021663              CORNELL024136
TIAA_CORNELL_00020947
                             CORNELL011417              CORNELL024138
    CORNELL025344
                             CORNELL022506              CORNELL024141
    CORNELL025345
                             CORNELL022536              CORNELL024143
    CORNELL025346
                             CORNELL022564              CORNELL024145
    CORNELL025347
                             CORNELL022565              CORNELL014355
    CORNELL025348
                             CORNELL025458              CORNELL014359
    CORNELL025349
                             CORNELL025460              CORNELL015313

                                 2

                                                                            Exhibit 1
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 49 of 115




  CORNELL015315              CORNELL019404              CORNELL011433
  CORNELL011412              CORNELL019405              CORNELL015396
  CORNELL001058              CORNELL024194              CAPTR_0052645
  CAPTR_0052622              CORNELL024195              CORNELL015395
  CORNELL015323              CORNELL021931              CORNELL015399
  CORNELL019448              CORNELL007015              CORNELL015887
  CORNELL024150              CORNELL015340              CORNELL015888
  CORNELL024152              CORNELL015341              CORNELL015889
  CORNELL024154              CORNELL024199              CORNELL015890
  CORNELL024155              CORNELL012302              CORNELL015401
  CORNELL024156              CAPTR_0041246              CORNELL015402
  CORNELL024158             CORNELL_021892              CORNELL015403
  CORNELL024160              CORNELL015578              CORNELL015404
  CORNELL024162          TIAA_CORNELL_00022267          CORNELL015405
  CORNELL025524              CORNELL015362              CORNELL027623
  CORNELL014447              CORNELL015363              CORNELL027624
  CORNELL014450              CORNELL015364              CORNELL027625
  CAPTR_0015450              CORNELL015365              CORNELL015406
  CAPTR_0015475              CORNELL015377              CORNELL015407
  CORNELL006751              CORNELL015390              CORNELL015408
  CORNELL006753              CORNELL015366              CORNELL015410
  CORNELL006781              CORNELL015367              CORNELL015411
  CORNELL006782              CORNELL015368              CORNELL015412
  CORNELL015324              CORNELL015369              CORNELL015413
  CORNELL024168              CORNELL015370          TIAA_CORNELL_00021950
  CORNELL024169              CORNELL015371          TIAA_CORNELL_00022059
  CORNELL024176              CORNELL011597              CORNELL011441
  CORNELL024180              CORNELL011599              CORNELL015473
  CORNELL011413              CORNELL011601              CORNELL015474
  CORNELL015325              CORNELL011603              CORNELL016059
  CORNELL024183              CORNELL015375              CORNELL024225
  CORNELL024184              CORNELL015376              CORNELL024226
  CORNELL024185              CORNELL027622              CORNELL027626
  CORNELL011344              CORNELL015389              CORNELL027627
  CORNELL024182              CAPTR_0015322              CORNELL027634
  CORNELL015994              CORNELL015392              CORNELL015419
  CORNELL021699              CAPTR_0015324              CORNELL015420
  CORNELL011425              CAPTR_0015503              CORNELL015422
  CORNELL011426              CAPTR_0015513              CORNELL016057
  CORNELL015823              CAPTR_0015723              CORNELL016058
  CORNELL015824              CAPTR_0015734              CORNELL027630
  CORNELL024188              CORNELL015394              CORNELL015908
  CORNELL024189              CORNELL011432              CORNELL015909

                                 3

                                                                            Exhibit 1
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 50 of 115




    CORNELL015432            CORNELL007750              CAPTR_0047907
    CORNELL015433            CORNELL007758              CORNELL003529
    CORNELL015434            CAPTR_0019469              CORNELL016898
    CORNELL015435            CORNELL022009              CORNELL022007
    CORNELL015436            CORNELL022010              CORNELL022014
    CORNELL015437            CORNELL023606          TIAA_CORNELL_00000055
    CORNELL021726            CORNELL024853          TIAA_CORNELL_00042031
    CORNELL027633            CORNELL024854              CAPTR_0034689
    CORNELL015475            CORNELL024855          TIAA_CORNELL_00022479
    CORNELL024227            CORNELL024856              CAPTR_0020302
    CORNELL027629            CORNELL025220              CORNELL023609
    CORNELL027631            CORNELL025275              CORNELL001804
    CORNELL027635        TIAA_CORNELL_00003515      TIAA_CORNELL_00025868
    CORNELL027628        TIAA_CORNELL_00012719          CORNELL022070
    CORNELL027632        TIAA_CORNELL_00012722          CORNELL025205
    CORNELL015455        TIAA_CORNELL_00012726          CORNELL025206
    CORNELL027658        TIAA_CORNELL_00021841          CORNELL019950
    CORNELL015460        TIAA_CORNELL_00028878          CAPTR_0027318
    CORNELL015937        TIAA_CORNELL_00028915      TIAA_CORNELL_00043632
    CORNELL015942            CORNELL015580              CAPTR_0034556
    CAPTR_0020567            CORNELL016836              CAPTR_0052948
    CAPTR_0041249            CORNELL022008              CAPTR_0052952
    CORNELL015471            CORNELL022232              CORNELL014362
    CORNELL015472            CORNELL024545              CORNELL014364
    CORNELL021736            CORNELL015566          TIAA_CORNELL_00022837
    CORNELL015476            CORNELL015579          TIAA_CORNELL_00029216
    CORNELL019412            CAPTR_0047903          TIAA_CORNELL_00029218
    CORNELL024224            CORNELL015581          TIAA_CORNELL_00029220
    CORNELL024230            CORNELL015582              CORNELL003576
    CORNELL024231            CORNELL015583              CORNELL007070
    CORNELL015482            CORNELL015584              CORNELL001816
    CORNELL015486            CORNELL022077              CORNELL019568
    CORNELL015487            CORNELL022078              CAPTR_0018846
    CORNELL015489            CORNELL015163              CORNELL003581
    CORNELL015490            CORNELL015164              CORNELL022076
    CORNELL015491            CORNELL015165              CORNELL016834
TIAA_CORNELL_00033129        CORNELL021927              CORNELL016837
    CAPTR_0016832            CORNELL022011              CAPTR_0020513
TIAA_CORNELL_00025568        CORNELL022503              CAPTR_0047911
TIAA_CORNELL_00020571        CORNELL022015              CORNELL004323
    CAPTR_0033178        TIAA_CORNELL_00025596          CORNELL014825
    CORNELL021910            CORNELL022006              CORNELL019443
    CORNELL025735            CORNELL022013              CORNELL019444

                                 4

                                                                            Exhibit 1
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 51 of 115




TIAA_CORNELL_00026009          CORNELL011481              CORNELL022819
    CAPTR_0020262              CORNELL012409              CORNELL024274
    CORNELL022755              CORNELL020061              CORNELL014776
    CORNELL024392              CORNELL020064              CAPTR_0052728
TIAA_CORNELL_00025623          CORNELL011493              CORNELL001206
    CORNELL001937              CORNELL012410              CAPTR_0004432
    CAPTR_0052936              CORNELL020066              CAPTR_0004434
    CAPTR_0052941              CORNELL020841              CAPTR_0052792
    CORNELL003614              CORNELL020226              CAPTR_0052812
    CORNELL011643          TIAA_CORNELL_00026023          CAPTR_0005101
    CORNELL001940              CORNELL022228              CAPTR_0005113
    CAPTR_0020321              CORNELL024263              CAPTR_0005114
    CORNELL011454              CORNELL016959              CAPTR_0005118
    CORNELL013432              CAPTR_0047924              CAPTR_0005125
    CORNELL013433              CORNELL011453              CAPTR_0005138
    CORNELL013435              CORNELL016983              CAPTR_0005143
    CORNELL013439              CORNELL022229              CAPTR_0005149
    CORNELL013440              CORNELL013763              CAPTR_0005155
    CORNELL013441              CORNELL004474              CAPTR_0005370
    CORNELL022241              CORNELL008149              CAPTR_0005411
    CORNELL022248              CORNELL008157              CAPTR_0005418
    CORNELL022249              CAPTR_0018845              CAPTR_0005426
    CORNELL001203              CAPTR_0036079              CAPTR_0005434
    CORNELL003642              CAPTR_0039749              CAPTR_0005533
    CORNELL019956              CORNELL013491              CAPTR_0005540
    CORNELL020053              CORNELL022918              CAPTR_0052969
    CORNELL020054              CORNELL024868              CAPTR_0052989
    CORNELL020194              CORNELL024869              CAPTR_0052996
    CORNELL020557              CORNELL025888              CAPTR_0005828
    CORNELL020560              CORNELL025890              CAPTR_0005829
    CORNELL020577              CORNELL025921              CAPTR_0005830
    CORNELL027033              CORNELL025922              CAPTR_0005831
    CORNELL013443              CORNELL025944              CAPTR_0053084
    CORNELL001329              CORNELL025976              CAPTR_0053087
    CORNELL011452          TIAA_CORNELL_00004344          CORNELL022253
    CORNELL011455          TIAA_CORNELL_00013504          CAPTR_0053423
    CORNELL011456          TIAA_CORNELL_00013505          CORNELL001341
    CORNELL011463          TIAA_CORNELL_00013509          CORNELL001944
    CORNELL011464          TIAA_CORNELL_00022369          CORNELL011365
    CORNELL019957          TIAA_CORNELL_00043983          CORNELL011366
    CORNELL019959              CORNELL014641              CORNELL019449
    CORNELL019960              CAPTR_0014774              CAPTR_0053726
    CORNELL011472              CAPTR_0015016              CORNELL013902

                                   5

                                                                           Exhibit 1
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 52 of 115




    CORNELL013903            CORNELL014672              CORNELL014314
    CORNELL019987            CORNELL014673          TIAA_CORNELL_00023414
    CORNELL022834            CORNELL014674          TIAA_CORNELL_00043994
    CORNELL022835            CORNELL014675              CORNELL020115
   CORNELL0244405            CORNELL012536              CORNELL024454
    CORNELL014789            CORNELL014918              CAPTR_0053381
    CORNELL014790            CORNELL015161              CORNELL014847
    CORNELL015136            CORNELL020124              CORNELL014848
    CORNELL022836            CORNELL014797              CORNELL014850
    CORNELL028991            CORNELL014798              CORNELL014851
    CORNELL014295            CORNELL022255              CORNELL014867
    CORNELL022837            CAPTR_0052929              CORNELL014868
    CORNELL014793        TIAA_CORNELL_00026051          CORNELL014870
    CORNELL028894            CORNELL015140              CORNELL014871
    CORNELL004521            CORNELL022916              CAPTR_0053362
    CORNELL021558            CORNELL022917              CAPTR_0053397
    CAPTR_0014706            CORNELL011574              CORNELL013473
    CORNELL012432            CORNELL022922              CORNELL014834
    CORNELL022839            CORNELL022923              CORNELL014835
    CORNELL024373            CORNELL014808              CORNELL014838
    CAPTR_0014849            CORNELL014815              CORNELL014839
    CAPTR_0014851            CORNELL024443              CORNELL014840
    CORNELL024374            CORNELL014820              CORNELL014841
TIAA_CORNELL_00022580        CORNELL014821              CORNELL014842
    CORNELL022842            CORNELL024441              CORNELL014843
    CORNELL022843            CORNELL024442              CORNELL014844
    CORNELL022844            CORNELL024444              CORNELL014845
    CORNELL022841            CORNELL024445              CORNELL014846
    CORNELL004551        TIAA_CORNELL_00023153          CORNELL014858
    CAPTR_0052617            CORNELL011367              CORNELL014859
    CAPTR_0052619            CORNELL024447              CORNELL014860
    CAPTR_0052725            CORNELL024448              CORNELL014861
    CORNELL024285            CORNELL014824              CORNELL014862
TIAA_CORNELL_00026037        CORNELL014826              CORNELL014863
    CAPTR_0003661            CAPTR_0050462              CORNELL014864
    CAPTR_0003664            CAPTR_0050482              CORNELL014865
    CAPTR_0003675            CAPTR_0053364              CORNELL014866
    CAPTR_0003677            CORNELL014831              CORNELL014875
    CORNELL024286            CORNELL014855              CAPTR_0050444
TIAA_CORNELL_00025652        CORNELL020614              CORNELL014837
    CAPTR_0038203            CAPTR_0038752              CORNELL014849
    CAPTR_0052980            CAPTR_0038756              CORNELL014852
    CAPTR_0052985            CORNELL013252              CORNELL014853

                                 6

                                                                            Exhibit 1
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 53 of 115




    CORNELL014854              CORNELL008345              CORNELL020241
    CORNELL014857              CORNELL008358              CORNELL020589
    CORNELL014869              CORNELL019920              CAPTR_0010936
    CORNELL014872              CORNELL012507              CAPTR_0010937
    CORNELL014873              CORNELL015158              CAPTR_0010938
    CORNELL014874              CORNELL016137              CAPTR_0010940
    CORNELL016126              CORNELL002980              CAPTR_0010947
    CORNELL022257              CORNELL002983              CAPTR_0010948
    CORNELL004741              CORNELL007081              CORNELL004828
    CORNELL014836              CORNELL007084              CORNELL007095
    CORNELL014856              CORNELL007087              CORNELL007096
    CAPTR_0053520              CORNELL020350              CORNELL011743
    CAPTR_0049754              CORNELL020635              CAPTR_0050442
    CORNELL019890              CORNELL020657              CAPTR_0050479
    CORNELL019891              CORNELL020745              CORNELL015160
    CORNELL020121              CAPTR_0010728              CORNELL020125
    CAPTR_0047921              CAPTR_0050139              CORNELL019997
    CORNELL016370              CORNELL011737              CAPTR_0011688
    CORNELL016371              CORNELL020402              CORNELL012510
    CORNELL020122              CORNELL020808              CAPTR_0050761
    CORNELL015162              CAPTR_0050141              CORNELL014687
    CORNELL016136              CAPTR_0050144              CORNELL014688
    CAPTR_0049995              CAPTR_0050168              CORNELL014689
    CORNELL020178              CORNELL015159              CORNELL014690
TIAA_CORNELL_00026065          CORNELL015166              CAPTR_0011960
    CAPTR_0009964              CAPTR_0010764              CAPTR_0019325
    CAPTR_0009966              CAPTR_0010856              CORNELL011581
    CAPTR_0050081              CAPTR_0010857              CORNELL014900
    CAPTR_0010005              CAPTR_0010858              CORNELL016403
    CAPTR_0010007              CAPTR_0010863              CAPTR_0011958
    CAPTR_0010009              CAPTR_0010865              CORNELL001220
    CORNELL014683              CAPTR_0010866              CORNELL011580
    CORNELL014684              CAPTR_0050344              CORNELL011746
    CORNELL014685              CORNELL002669              CORNELL011747
    CORNELL020631              CORNELL003090              CORNELL011748
    CORNELL001216              CORNELL004825              CORNELL012513
    CORNELL015157              CORNELL004826              CORNELL014899
    CORNELL019940              CORNELL014894              CORNELL016402
    CORNELL019941              CORNELL014895              CORNELL020002
    CORNELL020155              CORNELL019995              CORNELL020171
    CORNELL020175              CORNELL019996              CORNELL020218
    CORNELL020666              CORNELL020106              CORNELL020250
    CORNELL007079              CORNELL020152              CORNELL020584

                                   7

                                                                           Exhibit 1
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 54 of 115




  CORNELL020597              CORNELL020594             CORNELL0000237
  CAPTR_0011963              CAPTR_0050990             CORNELL0000267
  CAPTR_0012115              CAPTR_0051123              CORNELL014582
  CAPTR_0012123              CORNELL012537              CORNELL014954
  CAPTR_0050762              CORNELL012532              CORNELL026093
  CORNELL001991              CAPTR_0019280              CORNELL026175
  CORNELL011654              CAPTR_0047918              CORNELL026198
  CORNELL012514              CORNELL012533          TIAA_CORNELL_00005255
  CORNELL012515              CORNELL012534          TIAA_CORNELL_00014390
  CORNELL013249              CORNELL014944          TIAA_CORNELL_00014396
  CORNELL013250              CAPTR_0051629          TIAA_CORNELL_00014423
  CORNELL013251          TIAA_CORNELL_00025677      TIAA_CORNELL_00022947
  CORNELL014901              CORNELL022261          TIAA_CORNELL_00043998
  CORNELL014903              CORNELL022263              CORNELL023026
  CORNELL016404              CAPTR_0013081              CORNELL023068
  CORNELL016406              CAPTR_0013171              CORNELL027401
  CORNELL020126              CAPTR_0013199              CORNELL027402
  CORNELL020156              CAPTR_0013612          TIAA_CORNELL_00030031
  CAPTR_0012141              CAPTR_0051798          TIAA_CORNELL_00026840
  CAPTR_0012144          TIAA_CORNELL_00023057      TIAA_CORNELL_00030035
  CAPTR_0012147              CORNELL013778          TIAA_CORNELL_00030038
  CAPTR_0012170              CORNELL020006          TIAA_CORNELL_00030048
  CORNELL001739              CORNELL020007          TIAA_CORNELL_00030051
  CORNELL001995              CORNELL016437          TIAA_CORNELL_00030055
  CORNELL002927              CORNELL016438          TIAA_CORNELL_00042370
  CORNELL011582          TIAA_CORNELL_00026079      TIAA_CORNELL_00042374
  CORNELL011749              CAPTR_0051956              CAPTR_0037317
  CORNELL011752              CORNELL012547              CAPTR_0037320
  CORNELL011761              CORNELL014935              CAPTR_0037325
  CORNELL012525              CORNELL020009              CAPTR_0052518
  CORNELL014904              CORNELL020013              CORNELL012332
  CORNELL014905              CORNELL020271              CORNELL012550
  CORNELL014906              CORNELL014946              CORNELL013490
  CORNELL014907              CORNELL014947          TIAA_CORNELL_00026093
  CORNELL015167              CAPTR_0052057              CORNELL014950
  CORNELL015168              CAPTR_0052060              CAPTR_0014661
  CORNELL016146              CAPTR_0052069              CAPTR_0014663
  CORNELL016407              CORNELL014936              CAPTR_0014665
  CORNELL016408              CORNELL014941              CAPTR_0033163
  CORNELL020003              CAPTR_0047915              CAPTR_0033175
  CORNELL020094              CORNELL014943              CAPTR_0004284
  CORNELL020191              CORNELL014945              CORNELL002154
  CORNELL020229              CAPTR_0021863              CORNELL013494

                                 8

                                                                            Exhibit 1
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 55 of 115




    CORNELL014951              CORNELL014980              CAPTR_0002155
    CORNELL014953              CAPTR_0015102              CAPTR_0002157
    CORNELL016512              CORNELL014982              CAPTR_0002219
    CAPTR_0015113              CORNELL016547              CAPTR_0002376
   CORNELL_023268              CAPTR_0033782              CAPTR_0031752
    CAPTR_0014686              CAPTR_0037591              CAPTR_0031810
    CAPTR_0014689              CORNELL014639              CORNELL011587
    CORNELL014959          TIAA_CORNELL_00023954          CORNELL012630
    CORNELL016516          TIAA_CORNELL_00044003          CORNELL013266
    CAPTR_0014692              CAPTR_0031286              CORNELL013272
    CAPTR_0014694              CAPTR_0031289              CORNELL013530
    CORNELL012567              CAPTR_0031318              CORNELL013531
    CORNELL016518              CORNELL023232              CORNELL013532
    CORNELL016519              CORNELL023233              CORNELL013533
    CORNELL023057          TIAA_CORNELL_00027437          CORNELL013542
    CORNELL024592          TIAA_CORNELL_00027441          CORNELL013545
    CAPTR_0033200              CORNELL022282              CORNELL013554
    CAPTR_0033203          TIAA_CORNELL_00026121          CORNELL014036
    CORNELL022278              CORNELL014039              CORNELL014040
    CAPTR_0014785              CORNELL013544              CORNELL014046
    CAPTR_0014787              CORNELL016574              CORNELL014337
    CAPTR_0014788              CORNELL016589              CORNELL014340
    CORNELL015187              CORNELL011778              CORNELL014984
    CAPTR_0014789              CAPTR_0002259              CORNELL016559
    CAPTR_0014791              CAPTR_0002310              CORNELL016560
    CAPTR_0014792              CAPTR_0002318              CORNELL016561
    CAPTR_0014805              CAPTR_0031802              CORNELL016562
    CAPTR_0014688              CORNELL013541              CORNELL016573
    CAPTR_0014691              CORNELL013543              CORNELL016576
    CAPTR_0020647              CORNELL013556              CORNELL016579
    CORNELL014960              CORNELL016575              CORNELL016586
    CORNELL016517              CORNELL016577              CORNELL016587
TIAA_CORNELL_00000004          CORNELL016588              CORNELL016590
TIAA_CORNELL_00026107          CAPTR_0002216              CAPTR_0002210
    CAPTR_0031320              CAPTR_0002304              CAPTR_0002267
    CAPTR_0034032              CAPTR_0002362              CAPTR_0002271
    CORNELL014981              CAPTR_0031794              CAPTR_0002280
    CAPTR_0015075              CORNELL013265              CAPTR_0002289
    CORNELL007372              CORNELL013538              CAPTR_0002295
    CORNELL014979              CORNELL013550              CAPTR_0031782
    CAPTR_0034028              CORNELL014333              CAPTR_0031785
    CAPTR_0034030              CORNELL016580              CAPTR_0031792
    CAPTR_0034037              CORNELL016594              CAPTR_0031800

                                   9

                                                                           Exhibit 1
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 56 of 115




    CAPTR_0031850            CORNELL024730          TIAA_CORNELL_00044009
    CORNELL011660        TIAA_CORNELL_00000045      TIAA_CORNELL_00042694
    CORNELL011661        TIAA_CORNELL_00000051          CAPTR_0003647
    CORNELL012335        TIAA_CORNELL_00036008          CORNELL022293
    CORNELL012631        TIAA_CORNELL_00036014          CAPTR_0029460
    CORNELL013536            CAPTR_0002213              CORNELL015007
    CORNELL013546            CAPTR_0002307              CAPTR_0036915
    CORNELL013547            CAPTR_0002365              CORNELL015018
    CORNELL013548            CAPTR_0031797              CORNELL015019
    CORNELL013549            CORNELL013551          TIAA_CORNELL_00026150
    CORNELL016174            CORNELL013552              CAPTR_0029756
    CORNELL016572            CORNELL013553              CORNELL011387
    CORNELL016582            CORNELL016578              CAPTR_0029771
    CORNELL016583            CORNELL016581              CAPTR_0029773
    CORNELL016585            CORNELL016591              CAPTR_0030629
    CORNELL016592            CORNELL016593              CAPTR_0030780
    CORNELL020298            CORNELL024546              CORNELL013288
    CORNELL028905        TIAA_CORNELL_00025702          CORNELL014743
    CAPTR_0002302            CAPTR_0002368              CORNELL014744
    CAPTR_0002358        TIAA_CORNELL_00025729          CAPTR_0029970
    CAPTR_0002360            CORNELL011091              CORNELL024736
    CAPTR_0002416        TIAA_CORNELL_00026136          CORNELL024737
    CORNELL011588        TIAA_CORNELL_00023632          CORNELL014745
    CORNELL014332            CAPTR_0013586              CORNELL014746
    CORNELL014435            CAPTR_0029398          TIAA_CORNELL_00025741
    CORNELL019844            CORNELL015004              CAPTR_0004212
    CORNELL013263            CORNELL015006              CORNELL019975
    CORNELL014037            CORNELL026221          TIAA_CORNELL_00026164
    CORNELL019928            CORNELL026222              CAPTR_0030234
    CORNELL013566            CAPTR_0003959              CORNELL013285
    CAPTR_0004286            CAPTR_0004048              CAPTR_0013598
    CORNELL013567            CAPTR_0004213              CORNELL013286
    CORNELL013568            CAPTR_0018481              CORNELL013289
TIAA_CORNELL_00030507        CAPTR_0037857              CAPTR_0004600
    CORNELL019965           CORNELL0000297             CORNELL_019324
    CORNELL020224           CORNELL0000355              CORNELL019590
    CAPTR_0032933            CORNELL023310          TIAA_CORNELL_00024570
    CAPTR_0032934            CORNELL023311          TIAA_CORNELL_00044015
    CAPTR_0037833        TIAA_CORNELL_00006246          CAPTR_0025605
    CORNELL013573        TIAA_CORNELL_00015318          CORNELL015044
    CORNELL013574        TIAA_CORNELL_00015336          CORNELL015045
    CORNELL015005        TIAA_CORNELL_00015371          CORNELL009248
    CORNELL024729        TIAA_CORNELL_00023524          CORNELL009263

                                 10

                                                                            Exhibit 1
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 57 of 115




    CORNELL021566        TIAA_CORNELL_00043964          CAPTR_0013580
    CORNELL021567        TIAA_CORNELL_00043967
    CAPTR_0004524        TIAA_CORNELL_00044016          CAPTR_0008512
    CORNELL013300            CAPTR_0027310              CAPTR_0041127
    CORNELL013301        TIAA_CORNELL_00024279          CAPTR_0043477
    CORNELL015071            CORNELL014459          TIAA_CORNELL_00002064
    CAPTR_0025528        TIAA_CORNELL_00026207      TIAA_CORNELL_00025795
    CAPTR_0025574        TIAA_CORNELL_00041742      TIAA_CORNELL_00035914
    CORNELL011398        TIAA_CORNELL_00041743      TIAA_CORNELL_00035942
TIAA_CORNELL_00026179    TIAA_CORNELL_00041750      TIAA_CORNELL_00035943
    CORNELL013304            CORNELL019832          TIAA_CORNELL_00035975
    CORNELL013305            CORNELL011359          TIAA_CORNELL_00026249
    CORNELL015077            CORNELL011362              CAPTR_0007462
    CORNELL010981            CAPTR_0013568              CAPTR_0007468
    CORNELL011394            CORNELL011360              CAPTR_0007469
    CAPTR_0013573            CORNELL013413              CAPTR_0007500
    CORNELL011395            CAPTR_0028183              CAPTR_0007501
    CORNELL011397            CORNELL024756              CAPTR_0007555
    CAPTR_0027417            CORNELL024750              CAPTR_0043375
    CORNELL011357            CORNELL024751              CAPTR_0007924
    CORNELL003409        TIAA_CORNELL_00024176          CAPTR_0007926
    CAPTR_0026280        TIAA_CORNELL_00024810          CAPTR_0043473
TIAA_CORNELL_00026193    TIAA_CORNELL_00025769          CAPTR_0043565
    CORNELL011712        TIAA_CORNELL_00026221
    CAPTR_0005206            CORNELL023441              CAPTR_0008485
    CORNELL011718            CORNELL023442              CAPTR_0013590
    CORNELL011719            CORNELL024769              CAPTR_0044456
    CORNELL011354            CORNELL024770              CAPTR_0010696
    CORNELL011358            CORNELL024772              CAPTR_0010618
    CAPTR_0013594        TIAA_CORNELL_00038768          CAPTR_0012792
    CAPTR_0027364            CORNELL013412              CAPTR_0012830
    CORNELL011355            CAPTR_0013565              CAPTR_0042229
    CAPTR_0038206            CORNELL013414              CORNELL021042
   CORNELL0000419            CAPTR_0006755              CORNELL021078
   CORNELL0000481           CORNELL_024965          TIAA_CORNELL_00008549
    CORNELL011361            CORNELL024966          TIAA_CORNELL_00017487
TIAA_CORNELL_00007323    TIAA_CORNELL_00025224      TIAA_CORNELL_00017505
TIAA_CORNELL_00016350    TIAA_CORNELL_00036239      TIAA_CORNELL_00017535
TIAA_CORNELL_00016368        CORNELL013800          TIAA_CORNELL_00024684
TIAA_CORNELL_00016400        CORNELL013801          TIAA_CORNELL_00038669
TIAA_CORNELL_00024062    TIAA_CORNELL_00026235      TIAA_CORNELL_00038707
TIAA_CORNELL_00038349        CAPTR_0006750          TIAA_CORNELL_00043965
TIAA_CORNELL_00038387        CAPTR_0006751          TIAA_CORNELL_00043968

                                 11

                                                                            Exhibit 1
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 58 of 115




    CAPTR_0044513             CAPTR_0013561          TIAA_CORNELL_00040083
    CAPTR_0044939             CAPTR_0012262          TIAA_CORNELL_00043966
    CAPTR_0009601             CAPTR_0013296          TIAA_CORNELL_00043969
    CAPTR_0009605             CAPTR_0013385              CAPTR_0015229
    CAPTR_0009705             CAPTR_0035943              CORNELL028139
    CAPTR_0009639             CAPTR_0045862              CORNELL029129
    CAPTR_0009630             CAPTR_0046666              CORNELL028138
    CORNELL027850         TIAA_CORNELL_00025338          CORNELL029128
    CORNELL027851         TIAA_CORNELL_00039435          CAPTR_0005122
    CORNELL027852         TIAA_CORNELL_00039448          CAPTR_0005142
    CAPTR_0009703             CAPTR_0012816              CAPTR_0005154
    CAPTR_0009759             CAPTR_0012855              CAPTR_0005161
    CAPTR_0009760             CAPTR_0012723              CAPTR_0005417
    CAPTR_0009842             CAPTR_0012728              CORNELL029125
    CAPTR_0009854             CAPTR_0012731          TIAA_CORNELL_00041591
    CAPTR_0009880             CAPTR_0012772              CORNELL029126
    CAPTR_0045002         TIAA_CORNELL_00026288          CORNELL028143
    CAPTR_0009945         TIAA_CORNELL_00043802          CAPTR_0016245
    CAPTR_0009946         TIAA_CORNELL_00025844          CORNELL029039
TIAA_CORNELL_00024926         CAPTR_0013290              CORNELL029040
    CAPTR_0010165             CAPTR_0013291              CORNELL028135
    CAPTR_0010701             CAPTR_0013939              CORNELL028136
    CAPTR_0010703             CAPTR_0013943              CORNELL028144
    CAPTR_0010613             CAPTR_0014034              CORNELL029038
TIAA_CORNELL_00026262         CAPTR_0046693              CORNELL029036
TIAA_CORNELL_00038762         CORNELL027998              CORNELL029037
TIAA_CORNELL_00038765         CAPTR_0012873              CAPTR_0019249
    CAPTR_0011460             CAPTR_0047975              CAPTR_0035131
    CAPTR_0011552             CAPTR_0013937              CORNELL028595
    CAPTR_0039673             CAPTR_0013938          TIAA_CORNELL_00038606
TIAA_CORNELL_00039340         CAPTR_0014065              CAPTR_0020687
TIAA_CORNELL_00039384         CAPTR_0015281              CORNELL006365
    CAPTR_0010611         TIAA_CORNELL_00043690          CORNELL021848
    CAPTR_0013583             CORNELL028141              CORNELL023396
TIAA_CORNELL_00025821         CORNELL028142              CORNELL023615
    CAPTR_0048046             CORNELL029131              CORNELL028144
TIAA_CORNELL_00026275         CORNELL029132          TIAA_CORNELL_00039690
    CAPTR_0010886         TIAA_CORNELL_00009829      TIAA_CORNELL_00040102
    CAPTR_0045959         TIAA_CORNELL_00018652      TIAA_CORNELL_00041843
    CAPTR_0011455         TIAA_CORNELL_00018669      TIAA_CORNELL_00044742
    CAPTR_0011456         TIAA_CORNELL_00018700




                                  12

                                                                           Exhibit 1
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 59 of 115



                            WENDY J. DOMINGUEZ, MBA
                             Current as of August 24, 2018

                             Innovest Portfolio Solutions LLC
                             4643 S. Ulster Street, Suite 1040
                                    Denver, CO 80237
                                 (303) 694-1900, ext. 301
                              wdominguez@innovestinc.com

 Through formal education, attainment of professional certifications and over 26 years of
 experience, Wendy has demonstrated expertise in investment management, retirement
 plan consulting and the duties and responsibilities of fiduciaries.

                                  Current Employment

 Innovest Portfolio Solutions LLC
 1996 – Present
 Denver, Colorado

 Wendy is the President and Co-Founder of Innovest Portfolio Solutions LLC, an
 investment adviser registered with the Securities and Exchange Commission pursuant to
 the Investment Advisers Act of 1940. Innovest provides investment consulting and
 retirement plan consulting services to its clients on a fee-only basis. Its institutional
 clients include fiduciaries, trustees and investment committees of retirement plans,
 foundations, endowments and nonprofit organizations. Innovest institutional clients also
 include high net worth families. Innovest provides consulting services to over 250
 institutional clients with investment assets totaling over $23 billion.

 Investment Consulting Services

 In her role as an investment consultant, Wendy has ongoing consulting relationships with
 clients that include retirement plans, foundations and high net worth individuals.
 Consulting services provided to every client are based on the following prudent process
 (1) initial and ongoing analysis of the client’s current situation and investment policies,
 (2) design of an investment portfolio with an asset allocation that meets the risk and
 return objectives of the client, (3) documentation in an investment policy statement, (4)
 selection of investment managers and other service providers, and (5) monitoring, which
 includes performance measurement and evaluation, and ongoing analysis of the entire
 investment program, including compliance with fiduciary responsibilities.

 Wendy is a member of the Innovest Board of Managers, which has final responsibility for
 all decisions regarding capital markets expectations, investment strategies, portfolio
 management and investment products.

 Wendy also leads the Retirement Plan Practice Group at Innovest which provides a forum
 for discussion of issues related to all Innovest retirement plan clients.

                                                                                            1
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 60 of 115




 Wendy shares supervisory responsibility for all Innovest clients because (1) she is on the
 Board of Managers and responsibility of the management of the firm (company policies
 and procedures are discussed at quarterly meetings), (2) she is on the Directors
 Committee (company policies and procedures are discussed at monthly meetings), (3) she
 leads the Retirement Plan Practice Group (see above), and (4) she is a senior investment
 consultant (all institutional clients at Innovest have two or more consultants assigned to
 their accounts, and all consultants occasionally assist with clients with whom they do not
 regularly work).

 Miscellaneous

 Wendy is an ERISA fiduciary with respect to the Innovest 401(k) Plan.


             Professional Certifications, Education and Other Qualifications


 Securities Licenses

 Wendy passed the National Association of Securities Dealers (NASD) Series 7
 examination, General Securities Registered Representative, in 1993. She passed the
 NASD Series 63 and Series 65 examination, Uniform State Securities, in 1993.

 Education

 Wendy earned her BSBA in Finance from the University of Denver in 1991, graduating
 “Magna Cum Laude”

 Wendy earned her Master of Business Administration from the University of Denver in
 1992.

 Other Background
 In 2014, Wendy was named one of the 20 Most Influential Women in Benefit Advising in
 he nation by Employee Benefit Adviser. Wendy has also been designated as one of the
 Financial Times' Top 100 Women Financial Advisors.

 In 2014, Innovest Portfolio Solutions was named Plan Adviser Team of the Year by Plan
 Sponsor Magazine.

 In 2016, Wendy was appointed by the Governor of Colorado to serve on the Metropolitan
 State University Board of Trustees. In 2018, she was appointed to the Advisory Council
 of the University of Denver Reimann School of Finance in 2018.


 Published Articles

                                                                                         2
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 61 of 115




 “Selecting the Right Target Date Fund Family for Your Plan” August 19, 2016, 401(k)
 Specialist Magazine.

 “The Good and Bad of Investment Committees and Boards” October 17, 2012, Pensions
 & Investments.

 “Retirement Plan Expenses Uncovered”, National Association of Governmental Defined
 Contribution Plans (NAGDCA).




                                                                                       3
    Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 62 of 115
                                 EXHIBIT 3
               Confidential Expert Report of Wendy Dominguez

     Fidelity Fund Name                 Ticker   Assets           Exp.
                                                                  Ratio
A    Fidelity Canada                    FICDX    3,597,892        .77
A    Fidelity Strategic Real Ret        FSRRX    2,470,140        .75
A    Fidelity Spartan Emerging          FPMAX    114,157          .20
     Markets Index ADV
A    Fidelity Emerging Markets          FEDDX    536,080          1.50
     Discovery
A    Fidelity Total Emerging Markets    FTEMX    224,993          1.40
A    Fidelity Nordic                    FNORX    489,387          1.08
A    Fidelity Spartan Global X-US       FSGDX    118,795          .18
     Adv
A    Fidelity Global High Income        FGHNX    199,050          1.07
A    Fidelity Spartan Inflation         FSIYX    190,735          .10
     Protected Index
A    Fidelity Strategic Advisers Core   FLAUX    5,171            .98
     Multi Manager
A    Fidelity Spartan Ext Market        FSEVX    3,766,224        .07
     Index Adv
A    Fidelity StK Sel Mid Cap           FSSMX    353,376          .59
A    Fidelity Spartan Real Es Index     FSRVX    206,398          .10
     Adv
A    Fidelity Spartan Small Cap         FSSVX    158023           .16
     Index Adv
A    Fidelity Conservative Inc Bond     FCONX    266,843          .40
     Fund
A    Fidelity Global Bond               FGBFX    253,860          .75
A    Fidelity International Bond        FINUX    110,946          .75
B    Fid Sel Comm Equip                 FSDCX    441,338          .90
B    Fid Sel Automotive                 FSAVX    140,665          .90
B    Fid Sel Gold                       FSAGX    5,437,508        .89
B    Fid Sel Med Eq Sys                 FSMEX    1,348,764        .84
B    Fid Medical Del                    FSHCX    680,252          .86
B    Fid Sel Evn Alt Energy             FSLEX    214,925          1.01
B    Fid Disciplined Eqty K             FDEKX    1,326,872        .39
B    FID Magellan K                     FMGKX    18,609,364       .43
B    Fid Independence K                 FDFKX    2,047,521        .66
B    Fidelity Janus Twenty T            JAVLX    1,653,511        .81
B    Fidelity Blue Chip Value           FBCVX    887,239          .77
B    Fidelity Alger midcap Growth I     ALMRX    960,615          1.23
B    Fid Strategic Inc                  FSICX    7,265,417        .70
B    FID Global Comdty Stk              FFGCX    196,189          1.10
B    Fidelity Pimco Low Dur Inst.       PTLDX    1,759,420        .46
    Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 63 of 115
                                 EXHIBIT 3
               Confidential Expert Report of Wendy Dominguez

B    Fid Small Cap Stock             FSLCX      2,808,496         1.12
C    Fid Sel Wireless                FWRLX      913,077           .90
C    Fid Convertible Sec             FCVSX      1,480,154         .76
C    Fid Emerging Mkts K             FKEMX      4,913,320         .87
C    Fid Sel Natural Gas             FSNGX      1,053,662         .86
C    Fid Sel Financial               FIDSX      351,077           .90
C    Fid Sel Brokerage               FLSBX      170,919           1.52
C    Fid Intl Value                  FIVLX      151,427           1.13
C    Fid Intl Small Cap              FISMX      1,091,812         1.36
C    Fid Intl Sm Cap Opp             FSCOX      621,312           1.47
C    Fid Intl Real Estate            FIREX      784,555           1.19
C    Fid Focused High Inc            FHIFX      138,879           .82
C    Fid Sel Transport               FSRFX      307,033           .88
C    Fid Sel Air Transport           FSAIX      125,922           .96
C    PIMCO Total Return Inst         PTTRX      13,026,621        .46
C    Fid Sptn US Bond Index IS       FXSTX      6,452,619         .07
C    Fid Invest Gr Bd                FBNDX      3,091,654         .45
C    Fid INtermed Bond               FTHRX      1,869,386         .45
C    Domini Social Eqty R            DSFRX      2,045,337         .90
C    Fid Export Multi K              FEXKX      3,977,629         .65
C    Fid Fidelity Fund K             FFIDX      2,926,850         .43
C    Fid Equity Income K             FEIKX      6,403,808         .54
C    Fid Equity Div Income K         FETKX      6,403,808         .54
C    Fid Stk Sel Lg Cap Value        FSLVX      1,040,832         .57
C    Fid Levergd Co Stk K            FLCKX      3,738,870         .69
C    Fid Growth Strat K              FAGKX      2,143,393         .48
C    Fid Asset Mgr 70%               FASGX      15908,873         .77
C    Fid Short Term Bond             FSHBX      1,882,482         .45
C    Fid Stk Sel Sm Cap              FDSCX      1,277,113         1.07
C    JHancock Small Company A        JCSAX      1,150,004         1.50
C    Fid Sel Electronics             FSELX      544,782           .84
C    Fid Sel Utilities               FSUTX      1,055,595         .86
C    Fid Global Strat                FDYSX      333,647           1.08
D    Fid Float Rt Hi Inc             FFRHX      2,105,546         .71
D    Fid Asset Mgr 20%               FASIX      3,248,371         .54
D    Fid Sel Leisure                 FDLSX      718,778           .86
D    Fid Sel Constrhouse             FSHOX      393,947           .96
D    Fid Sel Natural Res             FNARX      1,730,454         .84
D    Fid Sel Energy Svcs             FSESX      1,657,859         .82
D    FID Sel Consumer Fin            FSVLX      1,059,96          .95
D    Fid Overseaks K                 FOSKX      4,322,237         .51
D    Fid Sel Biotech                 FBIOX      4,543,878         .83
    Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 64 of 115
                                 EXHIBIT 3
               Confidential Expert Report of Wendy Dominguez

D    Fid Capital Income              FAGIX      3,508,631         .77
D    Fid High Income                 SPHIX      2,873,904         .76
D    Fid GNMA                        FGMNX      2,739,513         .45
D    Fid sptn Int Tr Index Adv       FIBAX      459,052           .10
D    Fid Intm Govt Income            FSTGX      394,259           .45
D    Fid Total Bond                  FTBFX      4,355,258         .45
D    Fid Mortgage Sec                FMSFX      287,467           .45
D    Fid Japan Small Co              FJSCX      356,866           1.05
D    Fid Japan                       FJPNX      282,436           1.09
D    Fid Growth Inc K                FGIKX      7,015,854         .54
D    Fid Dividend Gr K               FDGKX      6,367,035         .77
D    Fid Value Discov K              FVDKX      350,879           .68
D    Fid Growth Disc K               FGDKX      742,797           .64
D    Fid Fifty                       FFTYX      702,862           .94
D    Fid Strategic Div Inc           FSDIX      2,145,217         .81
D    Fid sptn Lt Tr Inx Adv          FLBAX      307,124           .10
D    Ariel Fund                      ARGFX      2,517,919         1.06
D    Ariel Appreciation              CAAPX      1,695,133         1.17
D    MSIF Mid Cap Growth I           MPEGX      591,687           .71
D    Franklin SmMidCap Growth A      FRSGX      360,402           .99
D    Fid Value K                     FVLKX      5,585,461         .54
D    Fid Asset Mgr 50%               FASMX      10,710,143        .70
D    Fid Asset Mgr 60%               FSANX      48,144            .78
D    Fid Real Estate Inc             FRIFX      2,159,122         .90
D    Fid Small Cap Growth            FCPGX      842,088           1.03
S    Fid. Pacific Basin              FPBFX      4,179,647         1.28
S    Fid. Emerging Asia              FSEAX      1,399,394         .94
S    Fid Europe                      FIEUX      2,515,696         .83
S    Fid Latin America               FLATX      3,172,760         1.02
S    Fid China Region                FHKCX      4,453,868         1.04
S    Fid EMEA                        FEMEX      120,494           1.37
S    Templeton Developing Markets    TEDMX      357,554           1.71
     A
S    Fid Sel Consumer Staples Port   FDFAX      1,077,573         .83
S    Fid Sel Retailing Portfolio     FSRPX      611,563           .90
S    Fid Sel Multimedia Portfolio    FBMPX      509,327           .90
S    Fid Sel Consumer Discret Port   FSCPX      74,535            .89
S    Fid Telecom and Utilities       FIUIX      457,830           .83
S    Fid Select Energy Portfolio     FSENX      2,586,657         .83
S    Fid Sel Defense & Aero Port     FSDAX      1,106,358         .86
S    Fid Sel Industrial Equip Port   FSCGX      184,828           .84
S    Fid Sel Industrials Portfolio   FCYIX      253,241           .87
    Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 65 of 115
                                 EXHIBIT 3
               Confidential Expert Report of Wendy Dominguez

S    Fid Sel Insurance Port            FSPCX      96,515                  .89
S    Fid Sel Banking Portfolio         FSRBX      234,846                 .88
S    Fid Sel Chemicals Portfolio       FSCHX      1,163,145               .85
S    Fid Sel Materials Portfolio       FSDPX      1,405,845               .85
S    Fid Sel Health Care Portfolio     FSPHX      2,123,962               .80
S    Fid Sel Pharmaceuticals Port      FPHAX      562,728                 .89
S    Fid Sel Telecommunications Port   FSTCX      293,567                 .90
S    Fid Sel Computers Portfolio       FDCPX      756,354                 .86
S    Fid Sel Software & Comp Port      FSCSX      1,642,853               .82
S    Fid Sel Technology Portfolio      FSPTX      1,808,199               .82
S    Fid Sel IT Services Portfolio     FBSOX      371,878                 .91


       TIAA Fund       Ticker    Assets          Assets       Combined           Exp.
          Name                   101161          101160          Value          Ratio
A    TIAA Real        QREARX/ 35,131,156       27,532,723     62,663,879        .92
     Estate           TREA#
C    CREF Stock       QCSTRX 361,730,232       170,838,189 532,568,421 .49
D    TIAA-CREF        TIBFX   2,537,010        2,499,306   5,036,316   .35
     Bond Plus-Inst
D    TIAA-CREF        TRLIX     4,612,112      4,681,267      9,293,379         .46
     Lg-Cap Val-
     Inst
D    CREF Bond        CBND#                                   92,255,765        .45
     Market
E    CREF Money       CMMA#                                   57,844,402        .42
     Market
E    CREF             CILB#                                   74,821,967        .45
     Inflation-
     Linked Bond
E    CREF Equity      CEQX#                                   73,549,914        .43
     Index
E    Cref Growth      CGRW#                                   93,580,517        .47
E    CREF Global      CGLB#                                   96,057,641        .52
     Equities
D    WA Core Plus     WACPX     1,543,898      1,440,384      2,984,282         .45
     Bond Portfolio
            Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 66 of 115
                                           EXHIBIT 3
                         Confidential Expert Report of Wendy Dominguez

 Provider                                           Asset Value
                                                                                                         Totals
                   A             B              C              D              E             S

Fidelity
               $13,062,070   $45,778,096   $87,376,452    $76,120,323                   $33,521,217   $255,858,158

TIAA           $62,663,879                 $532,568,421   $109,569,742   $395,854,441                 $1,100,656,483
Combined
Asset Values   $75,725,949   $45,778,096   $619,944,873   $185,690,065   $395,854,441   $33,521,217   $1,356,514,641
                                 Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 67 of 115


Fund                                         Ticker       Opinion               Notes
CREF Social Choice Account                   QCSCIX       Questionable          SRI option. Relative performance was fine.
Goldman Sachs Small Value Inst               GSSIX        Reasonable            N/A
TIAA Traditional - Retirement Annuity                     Reasonable            N/A
TIAA-CREF Lifecycle                                       Reasonable            N/A
TIAA-CREF Lifecycle Index                    TRILX        Reasonable            N/A
CREF Money Market                            QCMMRX       Reasonable            N/A
Amer Funds EuroPac R6                        RERGX        Reasonable            N/A
Eagle Mid Cap Growth R6                      HRAUX        Reasonable            N/A
JHancock Disciplined Value Mid Cap R6        JVMRX        Reasonable            N/A
MFS International Value R5                   MINJX        Reasonable            N/A
Prudential Jennison Small Company Q          PJSQX        Reasonable            N/A
T Rowe Price Instl Large Cap Growth          TRLGX        Reasonable            N/A
Vanguard Inst Index                          VINIX        Reasonable            N/A
Vanguard Mid Cap Index Ins                   VMCIX        Reasonable            N/A
Vanguard Small Cap Index Ins                 VSCIX        Reasonable            N/A
Vanguard Total Bond Market Index Inst        VBTIX        Reasonable            N/A
Vanguard Total Intl Stock Index Admiral      VTIAX        Reasonable            N/A
MFS Value R5                                 MEIKX        Reasonable            N/A
                        Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 68 of 115


Oldest Ticker   Inception Date of Fund's Oldest Share Class   Fund Size 6/30/10   Fund Size 6/30/2009
QCSCRX          3/1/1990                                      8,748,110,585.00    7,327,070,138.00
GSSMX           10/22/1992                                    1,729,665,766.00    1,189,347,912.00
-N/A            -N/A                                          -N/A                -N/A
-N/A            -N/A                                          -N/A                -N/A
TRILX           9/30/2009                                     5,546,882.00        -N/A
QCMMRX          4/4/1988                                      12,740,913,027.00   14,824,376,067.00
AEPGX           4/16/1984                                     88,090,864,880.00   77,982,111,183.00
HAGAX           8/20/1998                                     169,251,708.00      130,922,300.00
JVMIX           6/2/1997                                      146,227,050.00      39,994,399.00
MGIAX           10/24/1995                                    2,590,457,487.00    1,353,037,569.00
CHNDX           11/13/1980                                    1,672,221,692.00    1,169,120,613.00
TRLGX           10/31/2001                                    1,792,079,217.00    1,239,923,933.00
VINIX           7/31/1990                                     67,130,663,359.00   55,363,193,565.00
VMCIX           5/21/1998                                     17,573,775,280.00   12,800,964,848.00
NAESX           10/3/1960                                     16,001,164,127.00   10,870,617,799.00
VBMFX           12/11/1986                                    74,244,014,806.00   49,686,809,778.00
VGTSX           4/29/1996                                     23,838,378,984.00   20,154,971,242.00
MEIAX           1/2/1996                                      12,699,060,595.00   8,696,228,478.00
                              Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 69 of 115


Annual Report Expense Ratio 12/31/2009   Mstar Star Rating 6/30/10   Mstar Analyst Rating (Current)   Fee Level vs Peers (Current)
-N/A                                     ÙÙÙÙ                        -N/A                             -N/A
1.10                                     ÙÙÙ                         Bronze                           Average
-N/A                                     -N/A                        -N/A                             -N/A
-N/A                                     -N/A                        -N/A                             -N/A
-N/A                                     -N/A                        Bronze                           Low
0.41                                     -N/A                        -N/A                             -N/A
-N/A                                     ÙÙÙÙ                        Gold                             Low
-N/A                                     ÙÙÙÙ                        Bronze                           Below Average
-N/A                                     ÙÙÙÙ                        Silver                           Below Average
1.29                                     ÙÙÙÙÙ                       Silver                           Below Average
-N/A                                     ÙÙÙÙ                        Bronze                           Low
0.57                                     ÙÙÙ                         Bronze                           Below Average
0.05                                     ÙÙÙ                         Gold                             Low
0.08                                     ÙÙÙ                         Gold                             Low
0.08                                     ÙÙÙ                         Gold                             Low
0.07                                     ÙÙÙÙ                        Silver                           Low
-N/A                                     ÙÙÙÙ                        Gold                             Low
0.88                                     ÙÙÙÙ                        Gold                             Below Average
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 70 of 115


Currency: Base Currency
Grouped by: Morningstar Category
Calculated on: 8/22/2018 3:14:09 PM
Exported on: 8/22/2018 3:16:03 PM




Group/Investment


US OE Foreign Large Blend
MFS® International Value A
Vanguard Total Intl Stock Index Inv
Benchmark 1: MSCI ACWI Ex USA NR USD
Peer Group: Morningstar Category = Foreign Large Blend
Number of investments ranked
Peer Group Median

US OE Foreign Large Growth
American Funds Europacific Growth A
Benchmark 1: MSCI ACWI Ex USA Growth NR USD
Peer Group: Morningstar Category = Foreign Large Growth
Number of investments ranked
Peer Group Median

US OE Small Blend
Goldman Sachs Small Cap Value A
Vanguard Small Cap Index Inv
Benchmark 1: Russell 2000 TR USD
Peer Group: Morningstar Category = Small Blend
Number of investments ranked
Peer Group Median

US OE Large Blend
Vanguard Institutional Index I
Benchmark 1: Russell 1000 TR USD
Peer Group: Morningstar Category = Large Blend
Number of investments ranked
Peer Group Median

US OE Mid-Cap Blend
JHancock Disciplined Value Mid Cap I
Vanguard Mid Cap Index Institutional
Benchmark 1: Russell Mid Cap TR USD
Peer Group: Morningstar Category = Mid-Cap Blend
Number of investments ranked
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 71 of 115


Peer Group Median

US OE Large Value
MFS® Value A
Benchmark 1: Russell 1000 Value TR USD
Peer Group: Morningstar Category = Large Value
Number of investments ranked
Peer Group Median

US Fund Money Market - Taxable
CREF Money Market R1
Benchmark 1: ICE BofAML USD 3M Dep OR CM TR USD
Peer Group: Morningstar Category = Money Market - Taxable
Number of investments ranked
Peer Group Median

US Insurance Allocation--50% to 70% Equity
CREF Social Choice R1
Benchmark 1: Morningstar Mod Tgt Risk TR USD
Peer Group: Morningstar Category = Allocation--50% to 70% Equity
Number of investments ranked
Peer Group Median

US OE Small Growth
PGIM Jennison Small Company B
Benchmark 1: Russell 2000 Growth TR USD
Peer Group: Morningstar Category = Small Growth
Number of investments ranked
Peer Group Median

US OE Mid-Cap Growth
Carillon Eagle Mid Cap Growth A
Benchmark 1: Russell Mid Cap Growth TR USD
Peer Group: Morningstar Category = Mid-Cap Growth
Number of investments ranked
Peer Group Median

US OE Large Growth
T. Rowe Price Instl Large Cap Growth
Benchmark 1: Russell 1000 Growth TR USD
Peer Group: Morningstar Category = Large Growth
Number of investments ranked
Peer Group Median

US OE Intermediate-Term Bond
Vanguard Total Bond Market Index Inv
Benchmark 1: BBgBarc US Agg Bond TR USD
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 72 of 115


Peer Group: Morningstar Category = Intermediate-Term Bond
Number of investments ranked
Peer Group Median
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 73 of 115




          Trailing 1-Year                        Trailing 3-Year
             7/1/2009                               7/1/2007
             6/30/2010                             6/30/2010
Return               Peer group         Return          Peer group
(Cumulative)         percentile         (Annualized)    percentile



               9.04                33             -8.45               17
               8.63                37            -11.46               40
              10.43                              -10.70

                                  540                                476
               7.17                              -12.56



               9.48                63             -7.90                9
              11.62                               -9.98

                                  322                                282
              10.77                              -11.53



              25.86                19             -6.19               20
              25.06                25             -7.36               30
              21.48                               -8.60

                                  567                                537
              21.77                               -8.91



              14.45                31             -9.75               50
              15.24                               -9.54

                              1,040                                  991
              13.42                               -9.77



              21.81                54             -5.13               20
              26.98                 9             -8.46               57
              25.13                               -8.19

                                  323                                297
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 74 of 115


        22.36                            -7.83



         9.53           90               -9.27             28
        16.92                           -12.32

                       974                                912
        13.96                           -10.90



         0.01           56               1.65              19
         0.36                            2.58

                       420                                374
         0.01                            1.36



        14.10           30               -2.49             16
        12.15                            -1.93

                       228                                190
        12.99                            -4.00



        21.13           43               -7.40             50
        17.96                            -7.54

                       597                                576
        20.39                            -7.38



        21.25           41               -3.96             21
        21.30                            -7.53

                       502                                483
        20.65                            -6.87



        14.85           28               -5.93             31
        13.62                            -6.91

                     1,190                              1,135
        13.07                            -7.47



         9.28           87               7.54              38
         9.50                            7.55
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 75 of 115



                       828                                795
        12.87                            7.05
     Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 76 of 115




           Trailing 5-Year                        Trailing 10-Year
             7/1/2005                                7/1/2000
             6/30/2010                               6/30/2010
Return              Peer group          Return            Peer group
(Annualized)        percentile          (Annualized)      percentile



              3.89                25                4.04                15
              2.77                32                1.42                37
              3.38                                  1.86

                                 416                                   317
              1.47                                  0.57



              5.01                10                2.72                10
              3.62

                                 239                                   190
              2.11                                  0.51



              1.52                28                8.92                13
              1.34                34                3.85                62
              0.37                                  3.00

                                 468                                   334
              0.31                                  5.24



             -0.76                50               -1.56                56
             -0.56                                 -1.22

                                 904                                   729
             -0.77                                 -1.24



              3.72                10                7.86                12
              1.21                51                5.13                29
              1.22                                  4.24

                                 254                                   166
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 77 of 115


       1.27                                   4.43



       0.49             24                    3.65              33
      -1.64                                   2.38

                       849                                     607
      -1.06                                   2.78



       2.76             21                    2.56              21
       3.48                                   3.17

                       339                                     255
       2.54                                   2.37



       2.06             36                    2.11              42
       3.61                                   4.14

                       162                                     123
       1.70                                   1.99



       1.94             38                    4.64              21
       1.14                                  -1.72

                       530                                     417
       1.40                                   0.95



       3.47             32                    3.43              32
       1.37                                  -1.99

                       466                                     341
       2.27                                   0.72



       0.57             43
       0.38                                  -5.14

                      1,054                                    842
       0.28                                  -2.73



       5.48             37                    6.20              43
       5.54                                   6.47
Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 78 of 115



                       752                                     642
       5.15                                   6.06
                                        Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 79 of 115

Investment Growth*
Time Period: Since Common Inception (12/30/2000) to 6/30/2010

180.0

160.0

140.0

120.0

100.0

80.0

60.0
                      2001                    2002                    2003                  2004                 2005               2006                    2007                   2008                    2009    2010


     CREF Stock R1                                                              70% U.S., 23% Int'l, 7% EM                                           MSCI ACWI NR USD

Equity Sectors*

                                                     Equity          Equity      Equity             Equity      Equity                                        Equity
                                                                                                                              Equity           Equity                           Equity       Equity        Equity
                                                       Econ            Econ       Econ               Econ        Econ                                          Econ
                                   Portfolio                                                                                   Econ              Econ                            Econ          Econ         Econ
                                                     Sector          Sector     Sector             Sector      Sector                                        Sector
                                      Date                                                                                    Sector           Sector                           Sector       Sector        Sector
                                                      Basic      Consumer     Financial               Real  Consumer                                  Communication
                                                                                                                       Healthcare %       Utilities %                        Energy % Industrials % Technology %
                                                Materials %      Cyclical % Services %           Estate % Defensive %                                    Services %


CREF Stock R1                  6/30/2010                  6.13          10.11         16.41          2.25          10.01         10.69         3.63                 4.29           9.47          12.74             14.28
Russell 3000 TR USD            6/30/2010                  3.48           9.48         14.94          2.71          10.52         12.15         3.62                 3.70           9.71          12.45             17.24
MSCI EAFE NR USD               6/30/2010               10.59             9.43         21.05          2.95          10.90           9.12        5.42                 5.86           7.19          11.87              5.62
MSCI EM NR USD                 6/30/2010               15.72             7.11         23.38          1.96           5.90           0.92        3.81                 8.30        13.08               5.75           14.05
MSCI ACWI NR USD               6/30/2010                  8.82           8.28         18.71          2.14          10.17           8.97        4.27                 5.25        10.75            10.56             12.09
70% U.S., 23% Int'l, 7% EM     6/30/2010                  5.95           9.30         16.92          2.71          10.29         10.68         4.05                 4.51           9.37          11.85             14.36


Correlation Matrix: 5-Years Ending 6/30/2010                                                                 Correlation Matrix: 9-Years Ending 6/30/2010**
Time Period: 7/1/2005 to 6/30/2010                                                                           Time Period: 7/1/2001 to 6/30/2010
                                        1             2           3             4          5           6                                              1             2          3           4           5           6
1     CREF Stock R1                    1.00                                                                  1     CREF Stock R1                     1.00
2     Russell 3000 TR USD              0.99          1.00                                                    2     Russell 3000 TR USD               0.99          1.00
3     MSCI EAFE NR USD                 0.94          0.90        1.00                                        3     MSCI EAFE NR USD                  0.94          0.89       1.00
4     MSCI EM NR USD                   0.88          0.83        0.93        1.00                            4     MSCI EM NR USD                    0.87          0.83       0.90        1.00
5     MSCI ACWI NR USD                 0.99          0.96        0.98        0.93         1.00               5     MSCI ACWI NR USD                  0.99          0.97       0.97        0.92        1.00
6     70% U.S., 23% Int'l, 7% EM       1.00          0.99        0.96        0.90         0.99       1.00    6     70% U.S., 23% Int'l, 7% EM        1.00          0.99       0.95        0.89        0.99        1.00


    1.00 to 0.80      0.80 to 0.60            0.60 to 0.40            0.40 to 0.20          0.20 to 0.00         1.00 to 0.80       0.80 to 0.60            0.60 to 0.40           0.40 to 0.20        0.20 to 0.00
    0.00 to -0.20     -0.20 to -0.40          -0.40 to -0.60          -0.60 to -0.80        -0.80 to -1.00       0.00 to -0.20      -0.20 to -0.40          -0.40 to -0.60         -0.60 to -0.80      -0.80 to -1.00

Source: Morningstar Direct         *70% U.S., 23% Int'l, 7% EM custom becnhmark is comprised of 70% Russell 3000 Index, 23% MSCI EAFE Index, 7% MSCI Emegring Market Index
                                   **Correlation table ran for trailing 9-years ending 6/30/2010, as the MSCI Emerging Markets index was incepted in 2001.
                             Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 80 of 115


Currency: Base Currency
Grouped by: Morningstar Category                                             Innovest Manager Performance Scoring Methodology
Calculated on: 8/22/2018 1:51:05 PM                                          Failure to outperform peers and benchmark over a three and five year
Exported on: 8/22/2018 1:54:53 PM
                                                                             Fourth quartile performance and benchmark underperformance over a
                                                                             Rating can change based on 4+/7 under/outperformance over calendar



                                                                                                                                   Trailing 3-Y
                                                                                                                                     1/1/2007
                                                                                                                                    12/31/200

                                                                                                       Inception Date of
                                                                                                       Fund's Oldest Share Return
Group/Investment                                                    Ticker          Inception Date     Class               (Annualized)

US OE Foreign Large Growth
American Funds Europacific Growth R5                                RERFX                  5/15/2002             4/16/1984           -0.27
American Funds Europacific Growth R6                                RERGX                   5/1/2009             4/16/1984           -0.47
Fidelity® Diversified International                                 FDIVX                 12/27/1991            12/27/1991           -5.73
Fidelity® Diversified International K                               FDIKX                   5/9/2008            12/27/1991           -5.61
Fidelity® International Capital Apprec                              FIVFX                  11/1/1994             11/1/1994           -6.96
Fidelity® International Discovery                                   FIGRX                 12/31/1986            12/31/1986           -4.82
Fidelity® International Discovery K                                 FIDKX                   5/9/2008            12/31/1986           -4.71
Fidelity® International Growth                                      FIGFX                  11/1/2007             11/1/2007
Fidelity® Overseas                                                  FOSFX                  12/4/1984             12/4/1984           -7.04
Fidelity® Overseas K                                                FOSKX                   5/9/2008             12/4/1984           -6.92
Fidelity® Total International Equity                                FTIEX                  11/1/2007             11/1/2007
Benchmark 1: MSCI ACWI Ex USA Growth NR USD                                                 1/1/2001            12/31/1996           -3.00
Peer Group: Morningstar Category = Foreign Large Growth
Number of investments ranked
Peer Group Median                                                                                                                    -4.86

US OE World Large Stock
Fidelity® Worldwide                                                 FWWFX                  5/30/1990             5/30/1990           -3.09
Janus Henderson Global Research I                                   JWWFX                   7/6/2009             2/25/2005            0.15
Janus Henderson Global Research T                                   JAWWX                  2/25/2005             2/25/2005            0.10
Morgan Stanley Inst Global Franchise A                              MSFBX                 11/28/2001            11/28/2001            0.09
Morgan Stanley Inst Global Franchise I                              MSFAX                 11/28/2001            11/28/2001            0.35
Morgan Stanley Inst Global Value Eq P                               MIGEX                   1/2/1996             7/15/1992
                            Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 81 of 115


Benchmark 1: MSCI ACWI NR USD                                                         1/1/2001         12/31/1987   -4.57
Peer Group: Morningstar Category = World Large Stock
Number of investments ranked
Peer Group Median                                                                                                   -3.74

US OE Large Growth
Fidelity Advisor® Stock Sel All Cp K                               FSSKX             5/9/2008           9/28/1990   -5.55
Fidelity Large Cap Growth                                          FSLGX           11/15/2001          11/15/2001   -7.82
Fidelity®                                                          FFIDX            4/30/1930           4/30/1930   -4.05
Fidelity® Blue Chip Growth                                         FBGRX           12/31/1987          12/31/1987   -0.16
Fidelity® Blue Chip Growth K                                       FBGKX             5/9/2008          12/31/1987   -0.03
Fidelity® Capital Appreciation                                     FDCAX           11/26/1986          11/26/1986   -4.64
Fidelity® Capital Appreciation K                                   FCAKX             5/9/2008          11/26/1986   -4.51
Fidelity® Contrafund®                                              FCNTX            5/17/1967           5/17/1967   -0.92
Fidelity® Contrafund® K                                            FCNKX             5/9/2008           5/17/1967   -0.84
Fidelity® Focused Stock                                            FTQGX           11/12/1996          11/12/1996   -0.63
Fidelity® Growth Company                                           FDGRX            1/17/1983           1/17/1983    0.01
Fidelity® Growth Company K                                         FGCKX             5/9/2008           1/17/1983    0.11
Fidelity® Growth Discovery                                         FDSVX            3/31/1998           3/31/1998   -4.39
Fidelity® Growth Discovery K                                       FGDKX             5/9/2008           3/31/1998   -4.30
Fidelity® Independence                                             FDFFX            3/25/1983           3/25/1983   -2.02
Fidelity® Independence K                                           FDFKX             5/9/2008           3/25/1983   -1.93
Fidelity® K                                                        FFDKX             5/9/2008           4/30/1930   -3.96
Fidelity® Magellan®                                                FMAGX             5/2/1963            5/2/1963   -5.33
Fidelity® Magellan® K                                              FMGKX             5/9/2008            5/2/1963   -5.24
Fidelity® OTC                                                      FOCPX           12/31/1984          12/31/1984    3.40
Fidelity® OTC K                                                    FOCKX             5/9/2008          12/31/1984    3.51
Fidelity® Stock Selec All Cp                                       FDSSX            9/28/1990           9/28/1990   -5.65
Fidelity® Trend                                                    FTRNX            6/16/1958           6/16/1958   -1.56
Janus Henderson Forty T                                            JACTX             7/6/2009            5/1/1997    2.92
Morgan Stanley Inst Growth A                                       MSEGX             1/2/1996            4/2/1991   -0.66
Morgan Stanley Inst Growth I                                       MSEQX             4/2/1991            4/2/1991   -0.43
T. Rowe Price Instl Large Cap Growth                               TRLGX           10/31/2001          10/31/2001   -0.47
TIAA-CREF Growth & Income Instl                                    TIGRX             7/1/1999            7/1/1999   -0.61
TIAA-CREF Growth & Income Retire                                   TRGIX            10/1/2002            7/1/1999   -0.88
TIAA-CREF Large-Cap Growth Inst                                    TILGX            3/31/2006           3/31/2006   -1.08
TIAA-CREF Large-Cap Growth R                                       TILRX            3/31/2006           3/31/2006   -1.30
Benchmark 1: Russell 1000 Growth TR USD                                            12/31/1978          12/29/1978   -1.89
Peer Group: Morningstar Category = Large Growth
Number of investments ranked
Peer Group Median                                                                                                   -2.35
                            Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 82 of 115



US OE Mid-Cap Growth
Alger Mid Cap Growth Institutional I                               ALMRX            11/8/1993           11/8/1993   -5.63
Baron Asset Instl                                                  BARIX            5/29/2009           6/12/1987   -4.89
Baron Asset Retail                                                 BARAX            6/12/1987           6/12/1987   -4.93
Carillon Eagle Mid Cap Growth R6                                   HRAUX            8/15/2011           8/20/1998    2.35
Fidelity Mid Cap Growth                                            FSMGX           11/15/2001          11/15/2001   -8.73
Fidelity® Growth Strategies                                        FDEGX           12/28/1990          12/28/1990   -5.59
Fidelity® Growth Strategies K                                      FAGKX             5/9/2008          12/28/1990   -5.46
Fidelity® Mid-Cap Stock                                            FMCSX            3/29/1994           3/29/1994   -4.19
Fidelity® Mid-Cap Stock K                                          FKMCX             5/9/2008           3/29/1994   -4.07
Fidelity® Select Construction & Hsg Port                           FSHOX            9/29/1986           9/29/1986   -8.15
Fidelity® Stock Selector Mid Cap                                   FSSMX             6/6/2012           2/20/1996   -8.16
Franklin Small-Mid Cap Growth A                                    FRSGX            2/14/1992           2/14/1992   -2.77
Morgan Stanley Inst Mid Cap Growth A                               MACGX            1/31/1997           3/30/1990    1.00
Morgan Stanley Inst Mid Cap Growth I                               MPEGX            3/30/1990           3/30/1990    1.27
TIAA-CREF Mid-Cap Growth Instl                                     TRPWX            10/1/2002           10/1/2002   -2.50
TIAA-CREF Mid-Cap Growth Retire                                    TRGMX            10/1/2002           10/1/2002   -2.76
Benchmark 1: Russell Mid Cap Growth TR USD                                         12/31/1985          12/31/1985   -3.18
Peer Group: Morningstar Category = Mid-Cap Growth
Number of investments ranked
Peer Group Median                                                                                                   -2.08

US OE Allocation--50% to 70% Equity
Fidelity Asset Manager® 60%                                        FSANX            10/9/2007           10/9/2007
Fidelity Asset Manager® 70%                                        FASGX           12/30/1991          12/30/1991   -1.82
Fidelity® Balanced                                                 FBALX            11/6/1986           11/6/1986   -1.40
Fidelity® Balanced K                                               FBAKX             5/9/2008           11/6/1986   -1.29
Fidelity® Puritan®                                                 FPURX            4/16/1947           4/16/1947   -1.60
Fidelity® Puritan® K                                               FPUKX             5/9/2008           4/16/1947   -1.50
Janus Henderson Balanced I                                         JBALX             7/6/2009            9/1/1992    5.11
Janus Henderson Balanced T                                         JABAX             9/1/1992            9/1/1992    5.09
TIAA-CREF Managed Allc Inst                                        TIMIX            3/31/2006           3/31/2006   -1.66
TIAA-CREF Managed Allc R                                           TITRX            3/31/2006           3/31/2006   -1.94
Benchmark 1: Morningstar Mod Tgt Risk TR USD                       MSAAMMOR         2/18/2009           2/18/2009    0.97
Peer Group: Morningstar Category = Allocation--50% to 70% Equity
Number of investments ranked
Peer Group Median                                                                                                   -1.29

US OE Large Blend
Domini Impact Equity Investor                                      DSEFX              6/3/1991           6/3/1991   -5.11
                            Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 83 of 115


Domini Impact Equity R                                             DSFRX           11/28/2003            6/3/1991    -4.81
Fidelity 130/30 Large Cap                                          FOTTX            3/31/2008           3/31/2008
Fidelity Advisor 130/30 Large Cap C                                FOCTX            3/31/2008           3/31/2008
Fidelity® Disciplined Equity                                       FDEQX           12/28/1988          12/28/1988    -6.80
Fidelity® Disciplined Equity K                                     FDEKX             5/9/2008          12/28/1988    -6.69
Fidelity® Dividend Growth                                          FDGFX            4/27/1993           4/27/1993    -4.50
Fidelity® Dividend Growth K                                        FDGKX             5/9/2008           4/27/1993    -4.40
Fidelity® Export and Multinational                                 FEXPX            10/4/1994           10/4/1994    -3.63
Fidelity® Export and Multinational K                               FEXKX             5/9/2008           10/4/1994    -3.52
Fidelity® Growth & Income                                          FGRIX           12/30/1985          12/30/1985   -15.25
Fidelity® Growth & Income K                                        FGIKX             5/9/2008          12/30/1985   -15.14
Fidelity® Large Cap Stock                                          FLCSX            6/22/1995           6/22/1995    -3.67
Fidelity® Mega Cap Stock                                           FGRTX           12/28/1998          12/28/1998    -4.70
Fidelity® New Millennium                                           FMILX           12/28/1992          12/28/1992    -0.80
Janus Henderson Growth And Income I                                JGINX             7/6/2009           5/15/1991    -4.63
Janus Henderson Growth And Income T                                JAGIX            5/15/1991           5/15/1991    -4.66
Neuberger Berman Sustainable Eq Instl                              NBSLX           11/28/2007           3/16/1994    -4.81
Neuberger Berman Sustainable Eq Trust                              NBSTX             3/3/1997           3/16/1994    -5.10
TIAA-CREF Social Choice Eq Instl                                   TISCX             7/1/1999            7/1/1999    -4.19
TIAA-CREF Social Choice Eq Retire                                  TRSCX            10/1/2002            7/1/1999    -4.44
Vanguard Growth & Income Adm                                       VGIAX            5/14/2001          12/10/1986    -7.73
Vanguard Growth & Income Inv                                       VQNPX           12/10/1986          12/10/1986    -7.85
Benchmark 1: Russell 1000 TR USD                                                   12/31/1978          12/29/1978    -5.36
Peer Group: Morningstar Category = Large Blend
Number of investments ranked
Peer Group Median                                                                                                    -5.22

US OE Large Value
American Funds Washington Mutual R5                                RWMFX            5/15/2002           7/31/1952    -5.87
American Funds Washington Mutual R6                                RWMGX             5/1/2009           7/31/1952    -6.05
Fidelity Advisor® Value Strategies K                               FVSKX             5/9/2008          12/30/1983    -6.23
Fidelity® Blue Chip Value                                          FBCVX            6/17/2003           6/17/2003    -9.72
Fidelity® Equity-Income                                            FEQIX            5/16/1966           5/16/1966    -8.48
Fidelity® Equity-Income K                                          FEIKX             5/9/2008           5/16/1966    -8.38
Fidelity® Equity Dividend Income                                   FEQTX            8/21/1990           8/21/1990    -7.98
Fidelity® Equity Dividend Income K                                 FETKX             5/9/2008           8/21/1990    -7.90
Fidelity® Stk Selec Lg Cp Val                                      FSLVX           11/15/2001          11/15/2001   -10.24
Fidelity® Value Discovery                                          FVDFX           12/10/2002          12/10/2002    -6.86
Fidelity® Value Discovery K                                        FVDKX             5/9/2008          12/10/2002    -6.76
Fidelity® Value Strategies                                         FSLSX           12/30/1983          12/30/1983    -6.36
MFS® Value R6                                                      MEIKX             5/1/2006            1/2/1996    -4.30
                            Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 84 of 115


TIAA-CREF Large-Cap Value Instl                                    TRLIX            10/1/2002           10/1/2002   -7.69
TIAA-CREF Large-Cap Value Retire                                   TRLCX            10/1/2002           10/1/2002   -7.90
Benchmark 1: Russell 1000 Value TR USD                                             12/31/1978          12/29/1978   -8.96
Peer Group: Morningstar Category = Large Value
Number of investments ranked
Peer Group Median                                                                                                   -6.46

US OE Target-Date 2000-2010
Fidelity Freedom® 2005                                             FFFVX            11/6/2003           11/6/2003    0.00
Fidelity Freedom® 2005 K                                           FSNJX            7/20/2017           11/6/2003    0.00
Fidelity Freedom® 2010                                             FFFCX           10/17/1996          10/17/1996    0.04
Fidelity Freedom® 2010 K                                           FSNKX            7/20/2017          10/17/1996    0.04
TIAA-CREF Lifecycle 2010 Institutional                             TCTIX            1/17/2007          10/15/2004    0.12
TIAA-CREF Lifecycle 2010 Retirement                                TCLEX           10/15/2004          10/15/2004   -0.13
Benchmark 1: Morningstar Lifetime Mod 2010 TR USD                  MSAAM10M         2/18/2009           2/18/2009    2.20
Peer Group: Morningstar Category = Target-Date 2000-2010
Number of investments ranked
Peer Group Median                                                                                                   -0.24

US OE Target-Date Retirement
Fidelity Freedom® Income                                           FFFAX           10/17/1996          10/17/1996   2.27
Fidelity Freedom® Income K                                         FNSHX            7/20/2017          10/17/1996   2.27
TIAA-CREF Lifecycle Retire Income Instl                            TLRIX           11/30/2007          11/30/2007
TIAA-CREF Lifecycle Retire Income Retire                           TLIRX           11/30/2007          11/30/2007
Benchmark 1: Morningstar Lifetime Mod Incm TR USD                  MSAAMINM         2/18/2009           2/18/2009   3.44
Peer Group: Morningstar Category = Target-Date Retirement
Number of investments ranked
Peer Group Median                                                                                                   1.61

US OE Target-Date 2015
Fidelity Freedom® 2015                                             FFVFX            11/6/2003           11/6/2003   -0.45
Fidelity Freedom® 2015 K                                           FSNLX            7/20/2017           11/6/2003   -0.45
TIAA-CREF Lifecycle 2015 Institutional                             TCNIX            1/17/2007          10/15/2004   -0.79
TIAA-CREF Lifecycle 2015 Retirement                                TCLIX           10/15/2004          10/15/2004   -1.01
Benchmark 1: Morningstar Lifetime Mod 2015 TR USD                  MSAAM15M         2/18/2009           2/18/2009    1.31
Peer Group: Morningstar Category = Target-Date 2015
Number of investments ranked
Peer Group Median                                                                                                   -1.18

US OE Target-Date 2020
Fidelity Freedom® 2020                                             FFFDX           10/17/1996          10/17/1996   -1.72
                           Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 85 of 115


Fidelity Freedom® 2020 K                                          FSNOX            7/20/2017          10/17/1996   -1.72
TIAA-CREF Lifecycle 2020 Institutional                            TCWIX            1/17/2007          10/15/2004   -1.92
TIAA-CREF Lifecycle 2020 Retirement                               TCLTX           10/15/2004          10/15/2004   -2.14
Benchmark 1: Morningstar Lifetime Mod 2020 TR USD                 MSAAM20M         2/18/2009           2/18/2009    0.14
Peer Group: Morningstar Category = Target-Date 2020
Number of investments ranked
Peer Group Median                                                                                                  -2.15

US OE Target-Date 2025
Fidelity Freedom® 2025                                            FFTWX            11/6/2003           11/6/2003   -2.14
Fidelity Freedom® 2025 K                                          FSNPX            7/20/2017           11/6/2003   -2.14
TIAA-CREF Lifecycle 2025 Institutional                            TCYIX            1/17/2007          10/15/2004   -2.89
TIAA-CREF Lifecycle 2025 Retirement                               TCLFX           10/15/2004          10/15/2004   -3.14
Benchmark 1: Morningstar Lifetime Mod 2025 TR USD                 MSAAM25M         2/18/2009           2/18/2009   -1.06
Peer Group: Morningstar Category = Target-Date 2025
Number of investments ranked
Peer Group Median                                                                                                  -3.13

US OE Target-Date 2030
Fidelity Freedom® 2030                                            FFFEX           10/17/1996          10/17/1996   -3.46
Fidelity Freedom® 2030 K                                          FSNQX            7/20/2017          10/17/1996   -3.46
TIAA-CREF Lifecycle 2030 Institutional                            TCRIX            1/17/2007          10/15/2004   -3.96
TIAA-CREF Lifecycle 2030 Retirement                               TCLNX           10/15/2004          10/15/2004   -4.19
Benchmark 1: Morningstar Lifetime Mod 2030 TR USD                 MSAAM30M         2/18/2009           2/18/2009   -1.95
Peer Group: Morningstar Category = Target-Date 2030
Number of investments ranked
Peer Group Median                                                                                                  -4.08

US OE Target-Date 2035
Fidelity Freedom® 2035                                            FFTHX            11/6/2003           11/6/2003   -3.71
Fidelity Freedom® 2035 K                                          FSNUX            7/20/2017           11/6/2003   -3.71
TIAA-CREF Lifecycle 2035 Institutional                            TCIIX            1/17/2007          10/15/2004   -4.27
TIAA-CREF Lifecycle 2035 Retirement                               TCLRX           10/15/2004          10/15/2004   -4.53
Benchmark 1: Morningstar Lifetime Mod 2035 TR USD                 MSAAM35M         2/18/2009           2/18/2009   -2.36
Peer Group: Morningstar Category = Target-Date 2035
Number of investments ranked
Peer Group Median                                                                                                  -4.19

US OE Target-Date 2040
Fidelity Freedom® 2040                                            FFFFX              9/6/2000           9/6/2000   -4.15
Fidelity Freedom® 2040 K                                          FSNVX             7/20/2017           9/6/2000   -4.15
                           Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 86 of 115


TIAA-CREF Lifecycle 2040 Institutional                            TCOIX            1/17/2007          10/15/2004   -4.10
TIAA-CREF Lifecycle 2040 Retirement                               TCLOX           10/15/2004          10/15/2004   -4.33
Benchmark 1: Morningstar Lifetime Mod 2040 TR USD                 MSAAM40M         2/18/2009           2/18/2009   -2.45
Peer Group: Morningstar Category = Target-Date 2040
Number of investments ranked
Peer Group Median                                                                                                  -4.72

US OE Target-Date 2045
Fidelity Freedom® 2045                                            FFFGX             6/1/2006            6/1/2006   -4.18
Fidelity Freedom® 2045 K                                          FSNZX            7/20/2017            6/1/2006   -4.18
TIAA-CREF Lifecycle 2045 Institutional                            TTFIX           11/30/2007          11/30/2007
TIAA-CREF Lifecycle 2045 Retirement                               TTFRX           11/30/2007          11/30/2007
Benchmark 1: Morningstar Lifetime Mod 2045 TR USD                 MSAAM45M         2/18/2009           2/18/2009   -2.43
Peer Group: Morningstar Category = Target-Date 2045
Number of investments ranked
Peer Group Median                                                                                                  -4.18

US OE Target-Date 2050
Fidelity Freedom® 2050                                            FFFHX             6/1/2006            6/1/2006   -4.77
Fidelity Freedom® 2050 K                                          FNSBX            7/20/2017            6/1/2006   -4.77
TIAA-CREF Lifecycle 2050 Institutional                            TFTIX           11/30/2007          11/30/2007
TIAA-CREF Lifecycle 2050 Retirement                               TLFRX           11/30/2007          11/30/2007
Benchmark 1: Morningstar Lifetime Mod 2050 TR USD                 MSAAM50M         2/18/2009           2/18/2009   -2.37
Peer Group: Morningstar Category = Target-Date 2050
Number of investments ranked
Peer Group Median                                                                                                  -5.72

US OE Corporate Bond
Fidelity® Corporate Bond                                          FCBFX              5/4/2010           5/4/2010
Vanguard Long-Term Investment-Grade Adm                           VWETX             2/12/2001           7/9/1973   5.01
Benchmark 1: BBgBarc US Corp Bond TR USD                                             1/3/1989           1/3/1989   5.66
Peer Group: Morningstar Category = Corporate Bond
Number of investments ranked
Peer Group Median                                                                                                  5.21

US OE Small Growth
Fidelity® Small Cap Growth                                        FCPGX            11/3/2004           11/3/2004   -2.76
PGIM Jennison Small Company R6                                    PJSQX           11/29/2010          11/13/1980   -3.49
TIAA-CREF Quant Small-Cap Equity Instl                            TISEX            10/1/2002           10/1/2002   -7.11
TIAA-CREF Quant Small-Cap Equity Ret                              TRSEX            10/1/2002           10/1/2002   -7.35
Benchmark 1: Russell 2000 Growth TR USD                                           12/31/1978          12/29/1978   -4.00
                            Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 87 of 115


Peer Group: Morningstar Category = Small Growth
Number of investments ranked
Peer Group Median                                                                                                   -3.57

US OE Foreign Large Blend
MFS® International Value R6                                        MINJX              5/1/2006         10/24/1995   -2.89
TIAA-CREF International Eq Instl                                   TIIEX              7/1/1999           7/1/1999   -7.45
TIAA-CREF International Eq Retire                                  TRERX             10/1/2002           7/1/1999   -7.67
Benchmark 1: MSCI ACWI Ex USA NR USD                                                  1/1/2001         12/31/1995   -3.49
Peer Group: Morningstar Category = Foreign Large Blend
Number of investments ranked
Peer Group Median                                                                                                   -5.04

US OE Intermediate-Term Bond
Fidelity® Intermediate Bond                                        FTHRX            5/23/1975           5/23/1975   4.66
Fidelity® Investment Grade Bond                                    FBNDX             8/6/1971            8/6/1971   3.51
Fidelity® Mortgage Securities                                      FMSFX           12/31/1984          12/31/1984   3.39
Fidelity® Total Bond Fund                                          FTBFX           10/15/2002          10/15/2002   5.61
PGIM Total Return Bond R6                                          PTRQX           12/27/2010           1/10/1995   6.76
PIMCO Total Return Admin                                           PTRAX             9/8/1994           5/11/1987   8.91
PIMCO Total Return Instl                                           PTTRX            5/11/1987           5/11/1987   9.18
TIAA-CREF Bond Plus Inst                                           TIBFX            3/31/2006           3/31/2006   4.16
TIAA-CREF Bond Plus R                                              TCBRX            3/31/2006           3/31/2006   3.94
Western Asset Core Plus Bond I                                     WACPX             7/8/1998            7/8/1998   5.31
Benchmark 1: BBgBarc US Agg Bond TR USD                                              1/1/1976          12/31/1975   6.04
Peer Group: Morningstar Category = Intermediate-Term Bond
Number of investments ranked
Peer Group Median                                                                                                   5.46

US OE Ultrashort Bond
Fidelity® Ultra-Short Bond                                         FUSFX             8/29/2002          8/29/2002   -4.07
Benchmark 1: BBgBarc Govt/Corp 1 Yr Duration TR USD                                   1/1/1998           1/1/1998    3.81
Peer Group: Morningstar Category = Ultrashort Bond
Number of investments ranked
Peer Group Median                                                                                                   2.98

US OE Target-Date 2055
Benchmark 1: Morningstar Lifetime Mod 2055 TR USD                  MSAAM55M          2/18/2009          2/18/2009   -2.32
Peer Group: Morningstar Category = Target-Date 2055
Number of investments ranked
Peer Group Median                                                                                                   -3.42
                            Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 88 of 115



US OE High Yield Bond
Fidelity® Capital & Income                                         FAGIX             11/1/1977          11/1/1977    6.76
Fidelity® Focused High Income                                      FHIFX              9/8/2004           9/8/2004    3.43
Fidelity® High Income                                              SPHIX             8/29/1990          8/29/1990    5.74
TIAA-CREF High-Yield Inst                                          TIHYX             3/31/2006          3/31/2006    5.74
TIAA-CREF High-Yield R                                             TIHRX             3/31/2006          3/31/2006    5.52
Benchmark 1: ICE BofAML US High Yield TR USD                                         8/29/1986          8/29/1986    5.82
Peer Group: Morningstar Category = High Yield Bond
Number of investments ranked
Peer Group Median                                                                                                    4.05

US OE Diversified Emerging Mkts
Fidelity® EMEA                                                     FEMEX             5/8/2008            5/8/2008
Fidelity® Emerging Markets                                         FEMKX            11/1/1990           11/1/1990    0.00
Fidelity® Emerging Markets K                                       FKEMX             5/9/2008           11/1/1990    0.13
Templeton Developing Markets A                                     TEDMX           10/16/1991          10/16/1991    1.06
Benchmark 1: MSCI EM NR USD                                                        12/29/2000           6/30/1988    5.11
Peer Group: Morningstar Category = Diversified Emerging Mkts
Number of investments ranked
Peer Group Median                                                                                                    2.77

US OE Mid-Cap Blend
Fidelity® Leveraged Company Stock                                  FLVCX           12/19/2000          12/19/2000    -5.08
Fidelity® Leveraged Company Stock K                                FLCKX             5/9/2008          12/19/2000    -4.98
JHancock Disciplined Value Mid Cap R6                              JVMRX             9/1/2011            6/2/1997     0.20
Benchmark 1: Russell Mid Cap TR USD                                                12/31/1978          12/31/1978    -4.59
Peer Group: Morningstar Category = Mid-Cap Blend
Number of investments ranked
Peer Group Median                                                                                                    -4.01

US OE Real Estate
Cohen & Steers Instl Realty Shares                                 CSRIX            2/14/2000           2/14/2000   -10.89
Fidelity® Real Estate Income                                       FRIFX             2/4/2003            2/4/2003    -1.78
Fidelity® Real Estate Investment Port                              FRESX           11/17/1986          11/17/1986   -13.56
TIAA-CREF Real Estate Sec Instl                                    TIREX            10/1/2002           10/1/2002   -13.94
TIAA-CREF Real Estate Sec Retire                                   TRRSX            10/1/2002           10/1/2002   -14.08
Benchmark 1: S&P United States REIT TR USD                                         12/31/1992           6/30/1989   -12.91
Peer Group: Morningstar Category = Real Estate
Number of investments ranked
Peer Group Median                                                                                                   -12.49
                            Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 89 of 115



US OE Small Blend
Fidelity® Small Cap Discovery                                      FSCRX            9/26/2000           9/26/2000    2.04
Fidelity® Small Cap Stock                                          FSLCX            3/12/1998           3/12/1998    0.00
Fidelity® Stock Selector Small Cap                                 FDSCX            6/28/1993           6/28/1993   -9.05
Goldman Sachs Small Cap Value Instl                                GSSIX            8/15/1997          10/22/1992   -3.88
Benchmark 1: Russell 2000 TR USD                                                   12/31/1978          12/29/1978   -6.07
Peer Group: Morningstar Category = Small Blend
Number of investments ranked
Peer Group Median                                                                                                   -5.58

US OE Inflation-Protected Bond
Fidelity® Inflation-Protected Bond                                 FINPX             6/26/2002          6/26/2002   5.33
Benchmark 1: BBgBarc US Treasury US TIPS TR USD                                      4/15/1998          4/15/1998   6.69
Peer Group: Morningstar Category = Inflation-Protected Bond
Number of investments ranked
Peer Group Median                                                                                                   6.08

US OE Target-Date 2060+
Benchmark 1: Morningstar Lifetime Mod 2060 TR USD                  MSAAM60M          6/23/2014          6/23/2014   -1.98
Peer Group: Morningstar Category = Target-Date 2060+
Number of investments ranked
Peer Group Median

US Fund Money Market - Taxable
Fidelity Treasury Only Money Market                                FDLXX             1/5/1988            1/5/1988   1.95
Fidelity® Government Cash Reserves                                 FDRXX            5/10/1979           5/10/1979   2.83
Fidelity® Government MMkt                                          SPAXX             2/5/1990            2/5/1990   2.49
Vanguard Federal Money Market Investor                             VMFXX            7/13/1981           7/13/1981   2.65
Benchmark 1: ICE BofAML USD 3M Dep OR CM TR USD                                    12/30/1994          12/30/1994   3.46
Peer Group: Morningstar Category = Money Market - Taxable
Number of investments ranked
Peer Group Median                                                                                                   2.17

US Fund Prime Money Market
Fidelity® Money Market                                             SPRXX            1/23/1989           1/23/1989   2.85
TIAA-CREF Money Market Instl                                       TCIXX             7/1/1999            7/1/1999   2.85
TIAA-CREF Money Market R                                           TIEXX            3/31/2006            7/1/1999   2.61
Benchmark 1: ICE BofAML USD 3M Dep OR CM TR USD                                    12/30/1994          12/30/1994   3.46
Peer Group: Morningstar Category = Prime Money Market
Number of investments ranked
                            Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 90 of 115


Peer Group Median                                                                                                    2.59

US OE Foreign Large Value
American Beacon International Eq Instl                             AAIEX              8/7/1991           8/7/1991   -5.42
American Beacon International Eq Inv                               AAIPX              8/1/1994           8/7/1991   -5.67
Fidelity® International Value                                      FIVLX             5/18/2006          5/18/2006   -7.40
Benchmark 1: MSCI ACWI Ex USA Value NR USD                                            1/1/2001         12/31/1996   -4.04
Peer Group: Morningstar Category = Foreign Large Value
Number of investments ranked
Peer Group Median                                                                                                   -6.29

US OE Mid-Cap Value
Ariel Appreciation Investor                                        CAAPX            12/1/1989           12/1/1989   -1.62
Ariel Fund Investor                                                ARGFX            11/6/1986           11/6/1986   -5.97
Fidelity® Low-Priced Stock                                         FLPSX           12/27/1989          12/27/1989   -2.89
Fidelity® Low-Priced Stock K                                       FLPKX             5/9/2008          12/27/1989   -2.80
Fidelity® Mid Cap Value                                            FSMVX           11/15/2001          11/15/2001   -6.15
Fidelity® Value                                                    FDVLX            12/1/1978           12/1/1978   -7.65
Fidelity® Value K                                                  FVLKX             5/9/2008           12/1/1978   -7.54
TIAA-CREF Mid-Cap Value Instl                                      TIMVX            10/1/2002           10/1/2002   -4.62
TIAA-CREF Mid-Cap Value Retire                                     TRVRX            10/1/2002           10/1/2002   -4.86
Benchmark 1: Russell Mid Cap Value TR USD                                          12/31/1985          12/31/1985   -6.62
Peer Group: Morningstar Category = Mid-Cap Value
Number of investments ranked
Peer Group Median                                                                                                   -5.07

US OE Emerging Markets Bond
Fidelity® New Markets Income                                       FNMIX              5/4/1993           5/4/1993    7.69
Benchmark 1: JPM EMBI Global TR USD                                                  7/30/1999          7/30/1999    6.66
Peer Group: Morningstar Category = Emerging Markets Bond
Number of investments ranked
Peer Group Median                                                                                                    6.28

US OE China Region
Fidelity® China Region                                             FHKCX             11/1/1995          11/1/1995   10.12
Benchmark 1: MSCI China NR USD                                                        1/1/2001         12/31/1992    9.88
Peer Group: Morningstar Category = China Region
Number of investments ranked
Peer Group Median                                                                                                    8.55

US OE Short-Term Bond
                            Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 91 of 115


Federated Short-Term Income Instl                                  FSTIX              7/1/1986           7/1/1986   4.47
Fidelity® Short-Term Bond                                          FSHBX             9/15/1986          9/15/1986   1.67
PIMCO Low Duration Admin                                           PLDAX              1/3/1995          5/11/1987   6.23
PIMCO Low Duration Instl                                           PTLDX             5/11/1987          5/11/1987   6.49
TIAA-CREF Short-Term Bond Inst                                     TISIX             3/31/2006          3/31/2006   4.51
TIAA-CREF Short-Term Bond R                                        TISRX             3/31/2006          3/31/2006   4.27
Benchmark 1: BBgBarc US Govt/Credit 1-5 Yr TR USD                                    10/1/1997          10/1/1997   5.66
Peer Group: Morningstar Category = Short-Term Bond
Number of investments ranked
Peer Group Median                                                                                                   4.44

US OE Allocation--30% to 50% Equity
Fidelity Asset Manager® 40%                                        FFANX            10/9/2007           10/9/2007
Fidelity Asset Manager® 50%                                        FASMX           12/28/1988          12/28/1988   0.17
Benchmark 1: Morningstar Mod Con Tgt Risk TR USD                   MSAAMMCR         2/18/2009           2/18/2009   2.69
Peer Group: Morningstar Category = Allocation--30% to 50% Equity
Number of investments ranked
Peer Group Median                                                                                                   0.79

US OE Allocation--15% to 30% Equity
BlackRock Managed Income Institutional                             BLDIX           10/19/2007          10/19/2007
Fidelity Asset Manager® 20%                                        FASIX            10/1/1992           10/1/1992   2.43
Fidelity Asset Manager® 30%                                        FTANX            10/9/2007           10/9/2007
Fidelity® Strategic Real Return                                    FSRRX             9/7/2005            9/7/2005   0.70
Benchmark 1: Morningstar Con Tgt Risk TR USD                       MSAAMCNR         2/18/2009           2/18/2009   4.40
Peer Group: Morningstar Category = Allocation--15% to 30% Equity
Number of investments ranked
Peer Group Median                                                                                                   2.29

US OE Miscellaneous Region
Fidelity® Canada                                                   FICDX           11/17/1987          11/17/1987    2.64
Fidelity® Nordic                                                   FNORX            11/1/1995           11/1/1995   -7.16
Benchmark 1: MSCI ACWI Ex USA NR USD                                                 1/1/2001          12/31/1995   -3.49
Peer Group: Morningstar Category = Miscellaneous Region
Number of investments ranked
Peer Group Median                                                                                                   -1.97

US OE Convertibles
Fidelity® Convertible Securities                                   FCVSX             1/5/1987            1/5/1987   -0.13
Benchmark 1: ICE BofAML US Convt Bonds TR USD                                      12/31/1987          12/31/1987    2.22
Peer Group: Morningstar Category = Convertibles
                             Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 92 of 115


Number of investments ranked
Peer Group Median                                                                                                     0.21

US OE Japan Stock
Fidelity® Japan                                                     FJPNX             9/15/1992          9/15/1992   -10.82
Fidelity® Japan Smaller Companies                                   FJSCX             11/1/1995          11/1/1995   -12.15
Benchmark 1: MSCI Japan NR USD                                                        3/31/1986         12/31/1969   -10.36
Peer Group: Morningstar Category = Japan Stock
Number of investments ranked
Peer Group Median                                                                                                    -11.34

US OE Europe Stock
Fidelity® Europe                                                    FIEUX            10/1/1986           10/1/1986    -4.98
Fidelity® Europe Capital Appreciation                               FECAX           12/21/1993          12/21/1993    -6.61
Benchmark 1: MSCI Europe NR USD                                                      3/31/1986          12/31/1969    -6.07
Peer Group: Morningstar Category = Europe Stock
Number of investments ranked
Peer Group Median                                                                                                     -5.92

US OE Short Government
Fidelity® Limited Term Government                                   FFXSX           11/10/1986          11/10/1986    5.62
Benchmark 1: BBgBarc Government 1-5 Yr TR USD                                        5/19/1997           5/19/1997    5.68
Peer Group: Morningstar Category = Short Government
Number of investments ranked
Peer Group Median                                                                                                     5.13

US OE Intermediate Government
Fidelity® GNMA                                                      FGMNX             11/8/1985          11/8/1985    6.92
Fidelity® Government Income                                         FGOVX              4/4/1979           4/4/1979    6.65
Fidelity® Intermediate Government Income                            FSTGX              5/2/1988           5/2/1988    6.21
Benchmark 1: BBgBarc US Government TR USD                                              1/3/1989           1/3/1989    6.10
Peer Group: Morningstar Category = Intermediate Government
Number of investments ranked
Peer Group Median                                                                                                     5.79

US OE Diversified Pacific/Asia
Fidelity® Pacific Basin                                             FPBFX             10/1/1986          10/1/1986    -4.07
Benchmark 1: MSCI Pacific NR USD                                                      3/31/1986         12/31/1969    -5.97
Peer Group: Morningstar Category = Diversified Pacific/Asia
Number of investments ranked
Peer Group Median                                                                                                     -2.70
                              Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 93 of 115



US OE Utilities
Fidelity® Select Utilities                                           FSUTX           12/10/1981          12/10/1981   -4.72
Fidelity® Telecom and Utilities                                      FIUIX           11/27/1987          11/27/1987   -6.95
Benchmark 1: S&P 1500 Utilities TR                                                    1/28/2011           1/28/2011   -1.25
Peer Group: Morningstar Category = Utilities
Number of investments ranked
Peer Group Median                                                                                                     -2.11

US OE Industrials
Fidelity® Select Air Transportation Port                             FSAIX           12/16/1985          12/16/1985   -6.84
Fidelity® Select Defense & Aero Port                                 FSDAX             5/8/1984            5/8/1984   -4.16
Fidelity® Select Envir and Alt Engy Port                             FSLEX            6/29/1989           6/29/1989   -2.87
Fidelity® Select Industrials                                         FCYIX             3/3/1997            3/3/1997   -0.71
Fidelity® Select Transportation                                      FSRFX            9/29/1986           9/29/1986   -3.65
Benchmark 1: S&P 1500 Industrials TR                                                  1/28/2011          12/30/1994   -5.73
Peer Group: Morningstar Category = Industrials
Number of investments ranked
Peer Group Median                                                                                                     -5.05

US OE Equity Precious Metals
Fidelity® Select Gold                                                FSAGX           12/16/1985          12/16/1985   11.08
Benchmark 1: MSCI World/Metals & Mining NR USD                                        9/15/1999          12/30/1994    4.83
Peer Group: Morningstar Category = Equity Precious Metals
Number of investments ranked
Peer Group Median                                                                                                     11.03

US OE Consumer Cyclical
Fidelity® Select Automotive Port                                     FSAVX            6/30/1986           6/30/1986   -4.81
Fidelity® Select Consumer Discret Port                               FSCPX            6/29/1990           6/29/1990   -6.11
Fidelity® Select Leisure                                             FDLSX             5/8/1984            5/8/1984   -2.80
Fidelity® Select Multimedia                                          FBMPX            6/30/1986           6/30/1986   -5.26
Fidelity® Select Retailing                                           FSRPX           12/16/1985          12/16/1985    0.76
Benchmark 1: S&P 1500 Cons Discretionary TR                                           1/28/2011          12/30/1994   -6.80
Peer Group: Morningstar Category = Consumer Cyclical
Number of investments ranked
Peer Group Median                                                                                                     -6.56

US OE Equity Energy
Fidelity® Select Energy                                              FSENX            7/14/1981           7/14/1981   -0.51
Fidelity® Select Energy Service Port                                 FSESX           12/16/1985          12/16/1985   -2.53
                            Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 94 of 115


Fidelity® Select Natural Gas                                       FSNGX             4/21/1993          4/21/1993    -1.53
Fidelity® Select Natural Resources Port                            FNARX              3/3/1997           3/3/1997     2.73
Benchmark 1: S&P 1500 Energy TR                                                      1/28/2011         12/30/1994     0.18
Peer Group: Morningstar Category = Equity Energy
Number of investments ranked
Peer Group Median                                                                                                    2.66

US OE Financial
Fidelity® Select Banking                                           FSRBX            6/30/1986           6/30/1986   -19.71
Fidelity® Select Brokerage & Invmt Mgmt                            FSLBX            7/29/1985           7/29/1985    -8.69
Fidelity® Select Consumer Finance Port                             FSVLX           12/16/1985          12/16/1985   -36.02
Fidelity® Select Financial Services Port                           FIDSX           12/10/1981          12/10/1981   -18.32
Fidelity® Select Insurance Port                                    FSPCX           12/16/1985          12/16/1985   -14.83
Benchmark 1: S&P 1500 Financials TR                                                 1/28/2011          12/30/1994   -23.37
Peer Group: Morningstar Category = Financial
Number of investments ranked
Peer Group Median                                                                                                   -14.48

US OE Natural Resources
Fidelity Select Paper & Forest Prod                                FSPFX             6/30/1986          6/30/1986
Fidelity® Global Commodity Stock                                   FFGCX             3/25/2009          3/25/2009
Fidelity® Select Chemicals                                         FSCHX             7/29/1985          7/29/1985    6.35
Fidelity® Select Materials                                         FSDPX             9/29/1986          9/29/1986    6.58
Benchmark 1: S&P North American Natural Resources TR                                  5/4/2007          8/29/1996    2.03
Peer Group: Morningstar Category = Natural Resources
Number of investments ranked
Peer Group Median                                                                                                    2.41

US OE Technology
Fidelity Select Network & Infrastructure                           FNINX            9/21/2000           9/21/2000
Fidelity® Select Comms Equip Port                                  FSDCX            6/29/1990           6/29/1990     0.72
Fidelity® Select Computers                                         FDCPX            7/29/1985           7/29/1985     4.90
Fidelity® Select IT Services                                       FBSOX             2/4/1998            2/4/1998     5.97
Fidelity® Select Semiconductors                                    FSELX            7/29/1985           7/29/1985    -0.99
Fidelity® Select Software & IT Svcs Port                           FSCSX            7/29/1985           7/29/1985     5.00
Fidelity® Select Technology                                        FSPTX            7/14/1981           7/14/1981     3.69
Benchmark 1: Morningstar US Technology TR USD                      MTST            12/20/2010          12/20/2010     3.05
Peer Group: Morningstar Category = Technology
Number of investments ranked
Peer Group Median                                                                                                    1.73
US OE Health
                             Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 95 of 115



Fidelity® Select Biotechnology                                      FBIOX           12/16/1985          12/16/1985    0.27
Fidelity® Select Health Care                                        FSPHX            7/14/1981           7/14/1981    0.12
Fidelity® Select Health Care Svcs Port                              FSHCX            6/30/1986           6/30/1986   -1.17
Fidelity® Select Medical Tech and Devcs                             FSMEX            4/28/1998           4/28/1998    6.20
Fidelity® Select Pharmaceuticals Port                               FPHAX            6/18/2001           6/18/2001    3.20
Benchmark 1: S&P 1500 Health Care TR                                                 1/28/2011          12/30/1994   -0.19
Peer Group: Morningstar Category = Health
Number of investments ranked
Peer Group Median                                                                                                    1.11

US OE Consumer Defensive
Fidelity® Select Consumer Staples Port                              FDFAX             7/29/1985          7/29/1985   4.51
Benchmark 1: S&P 1500 Cons Staples TR                                                 1/28/2011         12/30/1994   3.51
Peer Group: Morningstar Category = Consumer Defensive
Number of investments ranked
Peer Group Median                                                                                                    1.91

US OE Communications
Fidelity® Select Telecommunications Port                            FSTCX             7/29/1985          7/29/1985   -4.96
Fidelity® Select Wireless                                           FWRLX             9/21/2000          9/21/2000    0.70
Benchmark 1: S&P 1500 Telecom Services TR                                             1/28/2011         12/30/1994   -5.61
Peer Group: Morningstar Category = Communications
Number of investments ranked
Peer Group Median                                                                                                    -5.48

US OE Long Government
PIMCO Long-Term US Government Admin                                 PLGBX             9/23/1997           7/1/1991   6.44
PIMCO Long-Term US Government Instl                                 PGOVX              7/1/1991           7/1/1991   6.70
Benchmark 1: BBgBarc US Government Long TR USD                                         5/1/1991           5/1/1991   5.71
Peer Group: Morningstar Category = Long Government
Number of investments ranked
Peer Group Median                                                                                                    5.83

US OE Pacific/Asia ex-Japan Stk
Fidelity® Emerging Asia                                             FSEAX             4/19/1993          4/19/1993   1.34
Benchmark 1: MSCI AC Far East Ex Japan NR USD                                          1/1/2001         12/31/1987   4.45
Peer Group: Morningstar Category = Pacific/Asia ex-Japan Stk
Number of investments ranked
Peer Group Median                                                                                                    4.00
                            Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 96 of 115


US OE Latin America Stock
Fidelity® Latin America                                            FLATX             4/19/1993          4/19/1993    7.70
Benchmark 1: MSCI EM Latin America NR USD                                             1/1/2001         12/31/1987   14.19
Peer Group: Morningstar Category = Latin America Stock
Number of investments ranked
Peer Group Median                                                                                                    7.70

US OE Allocation--70% to 85% Equity
Fidelity Asset Manager® 85%                                        FAMRX            9/24/1999           9/24/1999    -2.78
Fidelity® Strategic Dividend & Income®                             FSDIX           12/23/2003          12/23/2003    -5.81
Benchmark 1: Morningstar Mod Agg Tgt Risk TR USD                   MSAAMMAR         2/18/2009           2/18/2009    -1.23
Peer Group: Morningstar Category = Allocation--70% to 85% Equity
Number of investments ranked
Peer Group Median                                                                                                    -3.16

US OE Foreign Small/Mid Blend
Fidelity® International Small Cap                                  FISMX             9/18/2002          9/18/2002    -4.15
Benchmark 1: MSCI World Ex USA SMID NR USD                                            6/5/2007           6/5/2007    -6.73
Peer Group: Morningstar Category = Foreign Small/Mid Blend
Number of investments ranked
Peer Group Median                                                                                                    -5.89

US OE Bank Loan
Fidelity® Floating Rate High Income                                FFRHX             9/19/2002          8/16/2000    3.38
Benchmark 1: S&P/LSTA Leveraged Loan TR                                               1/1/1997           1/1/1997    3.14
Peer Group: Morningstar Category = Bank Loan
Number of investments ranked
Peer Group Median                                                                                                    0.50

US OE Global Real Estate
Fidelity® Intl Real Estate                                         FIREX             9/8/2004            9/8/2004   -14.89
Benchmark 1: S&P Global REIT TR USD                                                12/31/1992           6/30/1989   -13.25
Peer Group: Morningstar Category = Global Real Estate
Number of investments ranked
Peer Group Median                                                                                                   -12.03

US OE Small Value
Fidelity® Small Cap Value                                          FCPVX            11/3/2004           11/3/2004    -1.26
Benchmark 1: Russell 2000 Value TR USD                                             12/31/1978          12/29/1978    -8.22
Peer Group: Morningstar Category = Small Value
Number of investments ranked
                             Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 97 of 115


Peer Group Median                                                                                                     -5.28

US OE Foreign Small/Mid Growth
Fidelity® International Small Cap Opp                               FSCOX              8/2/2005           8/2/2005   -14.46
Benchmark 1: MSCI World Ex USA SMID NR USD                                             6/5/2007           6/5/2007    -6.73
Peer Group: Morningstar Category = Foreign Small/Mid Growth
Number of investments ranked
Peer Group Median                                                                                                     -4.98

US OE Multisector Bond
Fidelity Advisor® Strategic Income M                                FSIAX           10/31/1994          10/31/1994     7.23
Benchmark 1: S&P 500 TR USD                                                          9/11/1989            1/3/1928    -5.63
Peer Group: Display Group
Number of investments ranked
Peer Group Median                                                                                                     7.23
                                    Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 98 of 115




ive year period is a minor concern
ce over a three and five year period is a major concern
calendar and/or rolling three year performance history



ing 3-Year                  Trailing 5-Year
 1/2007                       1/1/2005
 31/2009                     12/31/2009

                                                     Innovest
   Peer group        Return           Peer group     Performance Scoring
   percentile        (Annualized)     percentile


           2                   8.03         1        No Concern
           4                   7.79         4        No Concern
          62                   3.77        63        Minor Concern
          60                   3.85        61        Minor Concern
          74                   1.15        89        Major Concern
          48                   4.90        42        No Concern
          47                   4.97        41        No Concern
                                                     Short Track Record
          75                   2.92        69        Minor Concern
          73                   3.00        68        Minor Concern
                                                     No Concern
                               5.66

         274                               225
                               4.40


          43                   3.95        35        No   Concern
           9                                         No   Concern
           9                                         No   Concern
          10                   6.29         9        No   Concern
           7                   6.58         8        No   Concern
                                                     No   Concern
           Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 99 of 115


        3.10

436              359
        3.05


 87      0.77    67      Minor Concern
 96     -1.32    92      Major Concern
 75      1.54    51      Minor Concern
 22      1.79    46      No Concern
 20      1.87    45      No Concern
 80      0.87    65      Minor Concern
 79      0.95    64      Minor Concern
 31      4.75     8      No Concern
 30      4.80     8      No Concern
 28      4.05    14      No Concern
 20      4.46    11      No Concern
 19      4.53    10      No Concern
 78      0.34    75      Major Concern
 77      0.40    73      Minor Concern
 45      3.14    25      No Concern
 43      3.20    23      No Concern
 74      1.60    50      Minor Concern
 86     -0.64    87      Major Concern
 85     -0.59    86      Major Concern
  4      5.68     5      No Concern
  3      5.75     5      No Concern
 88      0.70    68      Minor Concern
 39      2.99    26      No Concern
  5      6.60     3      No Concern
 29      3.28    22      No Concern
 25      3.52    19      No Concern
 27      2.45    35      No Concern
 28      4.11    13      No Concern
 30      3.82    16      No Concern
 33                      No Concern
 37                      No Concern
        1.63

1,124           1,042
        1.61
         Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 100 of 115




84     0.31     82     Major Concern
79     2.09     63     Minor Concern
79     2.07     63     Minor Concern
11     4.45     24     No Concern
94    -1.40     89     Major Concern
84    -0.34     85     Major Concern
83    -0.26     84     Major Concern
77     3.22     46     No Concern
76     3.30     45     No Concern
90    -1.92     90     Major Concern
90    -0.87     86     Major Concern
62     1.78     69     Minor Concern
20     5.98      5     No Concern
17     6.25      3     No Concern
57     2.10     62     Minor Concern
62     1.83     68     Minor Concern
       2.40

484            453
      2.93


                       No Concern
63    1.62      72     Minor Concern
53    3.45      26     No Concern
50    3.51      24     No Concern
57    2.74      42     No Concern
55    2.80      41     No Concern
 1    6.71       3     No Concern
 1    6.70       3     No Concern
58                     Minor Concern
65                     Minor Concern
      4.47

551            488
      2.48


48    -0.37     77     No Concern
         Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 101 of 115


43    -0.07     69     No Concern
                       No Concern
                       No Concern
83     0.46     52     Minor Concern
82     0.52     51     Minor Concern
38     0.66     49     No Concern
36     0.73     48     No Concern
27     2.27     21     No Concern
26     2.34     20     No Concern
99    -7.09     99     Major Concern
99    -7.02     99     Major Concern
28     1.65     29     No Concern
41     0.97     42     No Concern
 8     4.06      6     No Concern
39     1.02     41     No Concern
40     1.00     41     No Concern
43     1.21     36     No Concern
48     0.96     43     No Concern
33     1.42     33     No Concern
37     1.14     38     No Concern
90    -0.99     89     Major Concern
91    -1.15     90     Major Concern
       0.79

976            894
      0.59


37     0.48     50     No Concern
41     0.27     55     No Concern
45    -0.34     66     No Concern
85    -1.36     82     Major Concern
76    -0.59     70     Minor Concern
74    -0.52     69     Minor Concern
69    -1.50     85     Major Concern
69    -1.45     84     Major Concern
88    -1.19     80     Major Concern
56     2.09     23     No Concern
54     2.15     21     No Concern
47    -0.42     67     No Concern
23     2.39     18     No Concern
         Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 102 of 115


66     0.06     59     Minor Concern
68    -0.20     63     Minor Concern
      -0.25

896            818
      0.48


23    2.91      31     No   Concern
23    2.91      31     No   Concern
18    3.03      22     No   Concern
18    3.03      22     No   Concern
16    2.55      50     No   Concern
43    2.39      54     No   Concern
      4.93

57              47
      2.55


26    3.38      17     No Concern
26    3.38      17     No Concern
                       Short Track Record
                       Short Track Record
      4.83

86              56
      2.94


 4    3.10      14     No   Concern
 4    3.10      14     No   Concern
25    2.17      73     No   Concern
39    2.04      86     No   Concern
      4.86

29              16
      2.95


30    2.68      11     No Concern
       Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 103 of 115


30   2.68     11     No Concern
37   1.73     51     No Concern
45   1.60     56     No Concern
     4.66

84            56
     1.77


24   2.55     25     No Concern
24   2.55     25     No Concern
41   1.28     68     No Concern
53   1.13     82     Major Concern
     4.37

52            29     No Concern
     2.15


27   2.03     17     No Concern
27   2.03     17     No Concern
43   0.75     74     No Concern
57   0.61     85     Major Concern
     4.12

84            56
     1.27


37   1.91     36     No Concern
37   1.91     36     No Concern
53   0.74     71     Minor Concern
63   0.58     82     Major Concern
     4.03

52            29     No Concern
     1.44


33   1.74     13     No Concern
33   1.74     13     No Concern
         Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 104 of 115


32    0.99      44     No Concern
43    0.85      58     No Concern
      4.09

84              56
      0.92


47                     No Concern
47                     No Concern
                       Short Track Record
                       Short Track Record
      4.19

48
      1.28


16                     No Concern
16                     No Concern
                       Short Track Record
                       Short Track Record
      4.31

27
      0.94


                       Short Track Record
58    4.65      38     No Concern
      4.58

117            115
      4.33


37     3.53     20     No Concern
48     3.14     24     No Concern
87    -0.44     79     Major Concern
90    -0.70     81     Major Concern
       0.87
         Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 105 of 115



565            521
      1.74


22    6.06      24     No Concern
77    3.29      62     Minor Concern
79    2.85      72     Minor Concern
      5.83

455            412
      3.94


68    3.99      66     Minor Concern
81    3.67      73     Minor Concern
82    3.50      77     Major Concern
47    4.88      34     No Concern
18    5.41      17     No Concern
 3    6.58       3     No Concern
 1    6.85       2     No Concern
75                     Major Concern
77                     Major Concern
53    4.98      31     No Concern
      4.97

786            750
      4.46


95    -0.94     98     Major Concern
       3.70

91              84
      3.30


      4.37
         Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 106 of 115




 7     7.64      3     No Concern
61     4.31     73     Minor Concern
15     6.26     11     No Concern
15                     No Concern
22                     No Concern
       6.35

450            422
       4.99


                       Short Track Record
87    13.99     45     No Concern
84    14.08     43     No Concern
76    11.17     94     Major Concern
      15.51

258            221
      13.82


74     3.39     28     No Concern
72     3.46     27     No Concern
15     5.33      5     No Concern
       2.43

295            251
       2.38


19     2.16      9     No Concern
 1     2.15      9     No Concern
73    -0.29     59     Minor Concern
75    -1.88     84     Major Concern
77    -2.03     88     Major Concern
       0.16

189            183
       0.39
         Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 107 of 115




 2     4.89     12     No Concern
 9     3.97     15     No Concern
84    -0.88     73     Minor Concern
27     1.62     36     No Concern
       0.51

524            460
      0.68


78    3.66      75     Major Concern
      4.63

143            121
      4.09


      4.61




73    2.58      70     Minor Concern
 3    3.24       3     No Concern
19    3.01      21     No Concern
 6    3.14       8     No Concern
      3.73

363            321
      2.77


15    3.26      21     No Concern
14    3.36       9     No Concern
48                     No Concern
      3.73

219            198
         Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 108 of 115


       3.02


37     3.49     43     No Concern
41     3.23     49     No Concern
71                     Minor Concern
       5.96

176            137
       3.18


20     1.69     45     No Concern
58    -1.53     90     Major Concern
26     3.22     24     No Concern
26     3.28     23     No Concern
62     1.48     48     No Concern
83     0.70     64     Minor Concern
81     0.77     64     Minor Concern
42     3.13     24     No Concern
48     2.86     28     No Concern
       1.98

294            262
       1.38


 7     9.20     5      No Concern
       8.11

73              62
       8.16


21    14.66     82     Inappropriate
      23.78

45              29
      16.62
        Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 109 of 115


48    4.09     35     No Concern
87    2.35     84     Major Concern
10    4.68     14     No Concern
 7    4.94      5     No Concern
47                    No Concern
55                    Minor Concern
      4.52

375           335
      3.76


                      Short Track Record
65    2.69     70     Minor Concern
      4.51

312           235
      3.24


                      Short Track Record
45    4.14     11     No Concern
                      Short Track Record
79                    Major Concern
      4.64

103            74
      3.38


18    9.73     30     Inappropriate
82    5.33     88     Inappropriate
      5.83

18             18
      8.89


54    3.98     30     Inappropriate
      3.62
         Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 110 of 115


64              64
      3.07


 7    -0.79     8      Inappropriate
87    -5.54    100     Inappropriate
      -0.80

17              14
      -2.23


32    4.88      42     Inappropriate
66    5.09      40     Inappropriate
      3.93

72              72
      4.62


33    4.38      30     No Concern
      4.50

92              88
      3.96


10    5.50       8     No Concern
16    5.17      19     No Concern
33    4.73      42     No Concern
      4.87

223            218
      4.62


82    6.32      52     Inappropriate
      2.73

24              22
      6.49
        Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 111 of 115




86    4.23    82      Major Concern
94    2.94    100     Major Concern
      6.15

51             51
      5.75


60    3.83     40     Inappropriate
47    4.60     20     Inappropriate
34    2.06     47     Inappropriate
14    4.77      7     Inappropriate
40    1.85     53     Inappropriate
     -0.26

16             16
      1.95


46   19.32     40     Inappropriate
     16.65

56             56
     19.02


10   -0.81     19     Inappropriate
29   -0.76     15     Inappropriate
 5    2.13      5     Inappropriate
15    0.82     10     Inappropriate
 1    4.77      1     Inappropriate
     -2.20

22             22
     -1.40


69   11.33     42     Inappropriate
93    9.17     75     Inappropriate
          Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 112 of 115


79     7.96      91     Inappropriate
47    13.52      20     Inappropriate
      10.42

50               37     No Concern
      10.97


77    -10.18    88      Inappropriate
22      3.69     9      Inappropriate
100   -22.86    100     Inappropriate
68     -7.41    61      Inappropriate
52     -4.79    49      Inappropriate
      -10.63

70               70
       -5.24


                        Inappropriate
                        Inappropriate
 7     7.28      90     Inappropriate
 2    10.58      40     Inappropriate
      11.14

74               71
      10.00


                        Inappropriate
58     1.58      72     Inappropriate
16     5.34      35     Inappropriate
 6     7.68      12     Inappropriate
75     2.42      66     Inappropriate
14     7.67      12     Inappropriate
29     4.69      44     Inappropriate
       4.70

152             152
       3.76
        Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 113 of 115



61    2.58     80     Inappropriate
66    4.27     26     Inappropriate
87    4.16     27     Inappropriate
 7    6.02     19     Inappropriate
24    6.30     18     Inappropriate
      2.72

99             99
      3.55


10    7.75     10     Inappropriate
      5.73

12             12
      4.62


37    2.74     41     Inappropriate
10    5.43     10     Inappropriate
      1.66

23             23
      2.24


35    4.95     82     No Concern
12    5.21     28     No Concern
      5.15

18             12
      5.17


53   13.78     38     Inappropriate
     12.74

31             30
     11.52
         Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 114 of 115



43    22.84     43     Inappropriate
      26.17

15              15
      22.84


39     2.09     46     No Concern
87     0.90     83     Major Concern
       4.00

235            192
       1.98


30     5.42     41     No Concern
       4.45

48              43
       4.87


 4     4.15     4      No Concern
       4.24

81              61
       2.55


87     0.25     69     Minor Concern
       0.01

109             56
       0.92


15     5.54     7      No Concern
      -0.01

284            274
       Case 1:16-cv-06525-PKC-JLC Document 249-18 Filed 01/28/19 Page 115 of 115


     1.26


96                   Major Concern
     4.45

84
     6.19


1    6.38     1      No Concern
     0.42

1             1
     6.38
